Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






 

$125,000,000.00

SECOND AMENDED AND RESTATED LOAN AGREEMENT
dated as of August 20, 2015,

by and among

OMEGA PROTEIN CORPORATION,
OMEGA PROTEIN, INC.
and
BIORIGINAL FOOD & SCIENCE CORP.,
each as a Borrower,

the Lenders referred to herein,
as Lenders,

 and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager

 

 

 

 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS 

 

 

 

 

 

 

 Page

ARTICLE I DEFINITIONS      

 1

 

Section 1.01 

 

Definitions 

 1

 

Section 1.02 

 

Other Definitions and Provisions 

 32

 

Section 1.03 

 

Accounting Terms 

 32

 

Section 1.04 

 

UCC Terms 

 32

 

Section 1.05 

 

Rounding 

 32

 

Section 1.06 

 

References to Agreement and Laws 

 32

 

Section 1.07 

 

Times of Day 

 33

 

Section 1.08 

 

Letter of Credit Amounts 

 33

 

Section 1.09 

 

Guaranty Obligations 

 33

 

Section 1.10 

 

Covenant Compliance Generally 

 33

 

Section 1.11 

 

Exchange Rates; Currency Equivalents 

 33

 

Section 1.12 

 

Change of Currency 

 34

 

Section 1.13 

 

Pro Forma Basis 

 34

 

 

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY      

 34

 

Section 2.01 

 

Revolving Credit Loans 

 34

 

Section 2.02 

 

Swingline Loans 

 35

 

Section 2.03 

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans 

 37

 

Section 2.04 

 

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans 

 38

 

Section 2.05 

 

Permanent Reduction of the Revolving Credit Commitment 

 38

 

Section 2.06 

 

Termination of Revolving Credit Facility 

 39

 

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY      

 39

 

Section 3.01 

 

L/C Commitments 

 39

 

Section 3.02 

 

Procedure for Issuance of Letters of Credit 

 40

 

Section 3.03 

 

Commissions and Other Charges 

 41

 

Section 3.04 

 

L/C Participations 

 41

 

Section 3.05 

 

Reimbursement Obligation of the Borrowers 

 42

 

Section 3.06 

 

Obligations Absolute 

 42

 

Section 3.07 

 

Effect of Letter of Credit Application 

 43

 

 

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS      

 43

 

Section 4.01 

 

Interest 

 43

 

Section 4.02 

 

Notice and Manner of Conversion or Continuation of Loans 

 45

 

Section 4.03 

 

Fees 

 45

 

Section 4.04 

 

Manner of Payment 

 46

 

Section 4.05 

 

Evidence of Indebtedness 

 46

 

Section 4.06 

 

Adjustments 

 47

  Section 4.07   Administrative Agent's Clawback 47   Section 4.08   Changed
Circumstances 48   Section 4.09   Indemnity 49   Section 4.10   Increased Costs
49   Section 4.11   Taxes 51   Section 4.12   Mitigation Obligations;
Replacement of Lenders 54

  

 
 -i-

--------------------------------------------------------------------------------

 

 

        Page   Section 4.13   Increase in Revolving Credit Commitment 55  
Section 4.14   Cash Collateral 56   Section 4.15   Defaulting Lenders 57  
Section 4.16   Agreement with Respect to the Revolving B Commitment and the
Revolving B Exposure 59           ARTICLE V CONDITIONS OF CLOSING AND BORROWING
AND COLLATERAL 59   Section 5.01   Conditions to Closing 59   Section 5.02  
Conditions to All Extensions of Credit 65   Section 5.03   Assets of Borrowers
66   Section 5.04   Assets of Subsidiaries 66   Section 5.05   Guaranty 66      
    ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES 66   Section
6.01   No Liens 66   Section 6.02   Financial Statements 66   Section 6.03  
Good Standing 66   Section 6.04   Authority and Compliance 67   Section 6.05  
Binding Agreements 67   Section 6.06   Litigation 67   Section 6.07   No
Conflicting Agreements 67   Section 6.08   Taxes 67   Section 6.09   No Default
67   Section 6.10   Adverse Circumstances 67   Section 6.11   Accuracy of
Information 68   Section 6.12   ERISA 68   Section 6.13   Environmental 68  
Section 6.14   Subsidiaries 68   Section 6.15   Anti-Corruption Laws and
Sanctions 68   Section 6.16   Vessels 68   Section 6.17   Real Property 69  
Section 6.18   Aircraft 69   Section 6.19   Perfection of Security Interests in
Collateral 69   Section 6.20   Continuation of Representations and Warranties 69
  Section 6.21   Intellectual Property Matters 69   Section 6.22   Solvency 70  
Section 6.23   Canadian Pension Plans 70           ARTICLE VII AFFIRMATIVE
COVENANTS 71   Section 7.01   Financial Statements and Other Information 71  
Section 7.02   Adverse Conditions or Events 72   Section 7.03   Taxes and Other
Obligations 72   Section 7.04   Insurance 72   Section 7.05   Compliance with
Governmental Requirements 73   Section 7.06   Environmental 73   Section 7.07  
Compliance with Material Agreements 73   Section 7.08   Maintenance of Records
73

  

 
 -ii-

--------------------------------------------------------------------------------

 

 

        Page   Section 7.09   Inspection of Books and Records 73   Section 7.10
  Existence and Qualification 74   Section 7.11   Vessel Covenants 74   Section
7.12   Citizenship 74   Section 7.13   Additional Collateral 74   Section 7.14  
Further Assurances 75   Section 7.15   Minimum Tangible Net Worth 75   Section
7.16   Consolidated Total Leverage Ratio 75   Section 7.17   Consolidated Fixed
Charge Coverage Ratio 75   Section 7.18   Covenant to Guarantee Obligations and
Give Security 75   Section 7.19   Use of Proceeds 76   Section 7.20   Compliance
with Anti-Corruption Laws and Sanctions 76   Section 7.21   Canadian Pension
Plans 77           ARTICLE VIII NEGATIVE COVENANTS 77   Section 8.01   Negative
Pledge 77   Section 8.02   Merger, Etc 77   Section 8.03   Extensions of Credit
77   Section 8.04   Borrowings 77   Section 8.05   Dividends and Distributions
78   Section 8.06   Dispositions 78   Section 8.07   Capital Expenditures 79  
Section 8.08   Revolving Credit Exposure not to Exceed Commitment 79   Section
8.09   Investments 79   Section 8.10   Change of Control of Borrowers 80  
Section 8.11   Change in Nature of Business 80   Section 8.12   No Negative
Pledge 80   Section 8.13   Arm’s Length Transactions 80   Section 8.14   Hedge
Agreements 80   Section 8.15   Subsidiaries 80   Section 8.16   Maritime
Industry Standards 80   Section 8.17   Sanctions and Anti-Corruption 81  
Section 8.18   Canadian Pension Plans 81           ARTICLE IX DEFAULT AND
REMEDIES 81   Section 9.01   Events of Default 81   Section 9.02   Remedies 83  
Section 9.03   Rights and Remedies Cumulative; Non-Waiver; etc 84   Section 9.04
  Crediting of Payments and Proceeds 84   Section 9.05   Administrative Agent
May File Proofs of Claim 85   Section 9.06   Credit Bidding 86   Section 9.07  
Right of Setoff 86           ARTICLE X THE ADMINISTRATIVE AGENT 87   Section
10.01   Appointment and Authority 87   Section 10.02   Rights as a Lender 87  
Section 10.03   Exculpatory Provisions 88

  

 
 -iii-

--------------------------------------------------------------------------------

 

 

        Page   Section 10.04   Reliance by the Administrative Agent 88   Section
10.05   Delegation of Duties 89   Section 10.06   Resignation of Administrative
Agent 89   Section 10.07   Non-Reliance on Administrative Agent and Other
Lenders 90   Section 10.08   No Other Duties, etc 90   Section 10.09  
Collateral Matters 90   Section 10.10   Secured Hedge Agreements and Secured
Cash Management Agreements 91           ARTICLE XI MISCELLANEOUS 92   Section
11.01   Notices 92   Section 11.02   Amendments, Waivers and Consents 94  
Section 11.03   Expenses; Indemnity 95   Section 11.04   Interest Rate
Limitation 97   Section 11.05   GOVERNING LAW; JURISDICTION, ETC 98   Section
11.06   WAIVER OF JURY TRIAL 99   Section 11.07   Reversal of Payments 99  
Section 11.08   Injunctive Relief 99   Section 11.09   Accounting Matters 99  
Section 11.10   Successors and Assigns; Participations 100   Section 11.11  
Treatment of Certain Information; Confidentiality 104   Section 11.12  
Performance of Duties 105   Section 11.13   All Powers Coupled with Interest 105
  Section 11.14   Survival 105   Section 11.15   Titles and Captions 105  
Section 11.16   Severability of Provisions 105   Section 11.17   Counterparts;
Integration; Effectiveness; Electronic Execution 105   Section 11.18   Term of
Agreement 106   Section 11.19   USA PATRIOT Act 106   Section 11.20  
Independent Effect of Covenants 106   Section 11.21   Reservations of Rights 106
  Section 11.22   Debtor-Creditor Relationship 106   Section 11.23   Injunctive
Relief 107   Section 11.24   Arbitration 107   Section 11.25   Amendment and
Restatement; No Novation 108   Section 11.26   Inconsistencies with Other
Documents 109   Section 11.27   Judgment Currency 109   Section 11.28   Recourse
Against Bioriginal Omega and Other Canadian Loan Parties 109   Section 11.29  
NOTICE OF FINAL AGREEMENT 109

   

 
-iv- 

--------------------------------------------------------------------------------

 

  

EXHIBITS

Exhibit A-1

-

Form of Revolving A Note

Exhibit A-2

-

Form of Revolving B Note

Exhibit A-3

-

Form of Swingline Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H-1

-

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit H-2

-

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-3

-

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit I

-

Form of Joinder Agreement

     

SCHEDULES

   

Schedule 1.01

-

Existing Letters of Credit

Schedule 5.01

-

Continuing Letters of Credit

Schedule 6.06

-

Litigation

Schedule 6.14

-

Subsidiaries

Schedule 6.16

-

Vessels

Schedule 6.17

-

Real Property

Schedule 6.18

Schedule 6.23

-

-

Aircraft

Canadian Pension Plans

Schedule 8.01

-

Existing Liens

Schedule 8.04

-

Existing Indebtedness

Schedule 8.14

-

Existing Hedge Agreements

 

 
 -v-

--------------------------------------------------------------------------------

 

 

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of August 20, 2015, by
and among OMEGA PROTEIN CORPORATION, a Nevada corporation (the “Company”), OMEGA
PROTEIN, INC., a Virginia corporation (“OPI”), and BIORIGINAL FOOD & SCIENCE
CORP., a corporation amalgamated under the laws of Saskatchewan (“Bioriginal
Omega”), each as a Borrower, and collectively as the Borrowers, the lenders who
are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrowers and Wells Fargo Bank, National Association are party to that
certain Amended and Restated Loan Agreement, dated as of March 21, 2012 (as
amended prior to the date hereof, the “Existing Loan Agreement”), which
established a $60,000,000.00 senior secured revolving credit facility with a
$15,000,000.00 letter of credit subfacility.

 

The Borrowers have requested, and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Loan Agreement and extend certain credit facilities to the Borrowers
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“AAA” has the meaning assigned thereto in Section 11.24(b).

 

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of transactions, of either (a) all or any substantial
portion of the Property of, or a line of business or division of, another
Person; or (b) at least a majority of the Equity Interests of another Person
which are entitled to vote for the election of the board of directors (or
similar governing body) of such Person, in each case whether or not involving a
merger or consolidation with such other Person.

 

“Acquisition Note” means that certain Intercompany Promissory Note dated
September 5, 2014, in the original principal amount of $28,500,000.00, executed
by Bioriginal Omega and payable to the order of the Company.

 

“Additional Reedville Properties” means those real properties owned by OPI and
located at 533 Menhaden Road, Reedville, Virginia 22539.

 

“Adjusted EBITDA” means, for any period, for the Borrowers and their
consolidated Subsidiaries on a consolidated basis, an amount equal to the
consolidated net income of the Borrowers and their consolidated Subsidiaries for
such period plus (a) the following to the extent deducted in calculating such
consolidated net income: (i) consolidated interest expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) the amount of depreciation and amortization expense and
other non-cash charges for such period, (iv) extraordinary losses during such
period, and (v) non-recurring charges for such period, less (b) (i) non-cash
income and extraordinary gains during such period, and (ii) non-recurring gains
for such period; provided that the addition or subtraction of such extraordinary
and non-recurring items in the form of cash payments are to be mutually agreed
upon by the Borrowers and the Administrative Agent.

 

 
 

--------------------------------------------------------------------------------

 

  

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the office
of the Administrative Agent specified in or determined in accordance with the
provisions of Section 11.01(c) with respect to such currency, or such other
address or account with respect to such currency as the Administrative Agent may
from time to time notify to the Borrowers and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“AFA” means the American Fisheries Act of 1998, as amended, Public L. No.
105-277, 122 Stat. 2681 (as codified in scattered sections of Title 46 of the
United States Code, in particular, 46 U.S.C. § 31322 et seq., any and all
successor statutes thereto and all regulations from time to time promulgated
thereunder.

 

“Affiliate” means, with respect to a specified Person, another Person (other
than a Subsidiary of the Borrowers) that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent Parties” has the meaning assigned thereto in Section 11.01(e)(ii).

 

“Agreement” means this Second Amended and Restated Loan Agreement, including all
schedules and exhibits to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Aircraft Security Agreement” means each aircraft security agreement, in form
and substance satisfactory to the Administrative Agent, that purports to grant
to the Administrative Agent on behalf of the Secured Parties a security interest
in the aircraft owned by any Loan Party, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Alternative Currency” means each of Euro, Sterling and any other lawful
currency to be designated hereunder as an Alternative Currency by the Borrowers
and the Administrative Agent, and consented to by each Lender to be providing
Extensions of Credit in such currency (such consent not to be unreasonably
withheld or delayed), as agreed to in writing by the Borrowers and the
Administrative Agent.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving A Commitments and the Alternative Currency Equivalent of
$10,000,000.00.

 

 
-2-

--------------------------------------------------------------------------------

 

  

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

Consolidated Total Leverage Ratio

LIBOR Rate Loans/CDOR Rate Loans +

Base Rate Loans/Canadian Prime Rate Loans +

Commitment Fee

I

Less than 1.00 to 1.00

1.25%

0.00%

0.20%

II

Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00

1.50%

0.00%

0.25%

III

Greater than or equal to 2.00 to 1.00

1.75%

0.25%

0.30%

 

The Applicable Margin shall be determined and adjusted quarterly as of the first
day of the month immediately following the date by which the Borrowers are
required to provide an Officer’s Compliance Certificate pursuant to Section 7.01
for the most recently ended fiscal quarter of the Borrowers (each a “Calculation
Date”); provided that (a) the Applicable Margin shall be based on Pricing Level
I until the first Calculation Date occurring after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrowers preceding the applicable Calculation Date; and
(b) if the Borrowers fail to provide the Officer’s Compliance Certificate as
required by Section 7.01 for the most recently ended fiscal quarter of the
Borrowers preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level III until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrowers preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.01 is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Revolving Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrowers shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 4.04. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 4.01(c) and 9.02 nor
any of their other rights under this Agreement. The Borrowers’ obligations under
this paragraph shall survive the termination of the Revolving Credit Commitments
and the repayment of all other Obligations hereunder.

 

 
-3-

--------------------------------------------------------------------------------

 

  

“Applicable Period” has the meaning assigned thereto in the definition of
“Applicable Margin”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Assignment of Insurances” means each assignment of insurances, in form and
substance satisfactory to the Administrative Agent, executed and delivered by a
Loan Party in favor of the Mortgage Trust and relating to insurances with
respect to any Vessel, as such assignment may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP; and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Bank of Montreal” means, collectively, Bank of Montreal, BMO Harris Bank N.A.,
and its Affiliates and any Affiliate of BMO Financial Group.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1.50%; each change in the Base Rate shall take effect beginning such time
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.01(a).

 

“Bioriginal Acquisition” means the acquisition by the Company of the Equity
Interests of Bioriginal Food & Science Corp., a Saskatchewan corporation, Entity
No. 101228896, pursuant to that certain Share Purchase Agreement, dated
September 5, 2014, by and among the Company and 101264205 Saskatchewan Ltd., a
Saskatchewan corporation, Entity No. 101264205, as Buyer, and the Sellers and
Purchasers as described therein.

 

 
-4-

--------------------------------------------------------------------------------

 

  

“Bioriginal Europe” means Bioriginal Europe/Asia B.V., a corporation formed
under the laws of the Netherlands.

 

“Bioriginal Europe Intercompany Hedge Agreement” means a Hedge Agreement in the
form of a forward foreign exchange transaction between the Company or OPI and
Bioriginal Europe entered into on a corresponding basis, and on the same terms
and conditions, as a Hedge Agreement entered into for the same purpose between
the Company and a Hedge Bank.

 

“Bioriginal Indebtedness” means the Indebtedness of Bioriginal Omega described
in Schedule 8.04 attached hereto, including any refinancings, refundings or
replacements thereof.

 

“Bioriginal Omega” has the meaning assigned thereto in the preamble.

 

“Bioriginal Omega Property” means that certain real property and improvements
owned by Bioriginal Omega and located at 102 Melville Street, Saskatoon,
Saskatchewan.

 

“Bioriginal Party” means, as applicable, Bioriginal Omega and each of its
Subsidiaries, and “Bioriginal Parties” means, collectively, all of the above.

 

“Borrower” means, as applicable, the Company, OPI and Bioriginal Omega, and
“Borrowers” means, collectively, all of the above.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Houston, Texas are open for the conduct of their commercial
banking business; provided that (a) when used in connection with a LIBOR Rate
Loan, the term “Business Day” shall also exclude any day that is not a London
Banking Day; (b) when used in connection with a Loan denominated in Canadian
Dollars, the term “Business Day” shall also exclude any day on which banks are
not open for business in Toronto, Canada; and (c) when used in connection with a
Loan in any Alternative Currency, the term “Business Day” shall also exclude any
day on which banks are not open for general business in the principal financial
center of the country of such Alternative Currency.

 

“Calculation Date” has the meaning assigned thereto in the definition of
“Applicable Margin”.

 

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Canadian Dollars with Dollars.

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Canadian Loan Party” or “Canadian Loan Parties” has the meaning assigned
thereto in Section 11.28.

 

“Canadian Overdraft Facility” means the credit facility made available to
Bioriginal Omega by Bank of Montreal pursuant to a Combined Canadian &/or US
Dollar Operating Loan Agreement and all documents or instruments executed and
delivered in connection therewith, together with any and all other successor,
replacement or substituted overdraft credit facilities provided by a Cash
Management Bank to Bioriginal Omega, in each case as the same may be amended,
supplemented, restated, replaced, substituted, or otherwise modified from time
to time.

 

 
-5-

--------------------------------------------------------------------------------

 

  

“Canadian Pension Plans” means a “registered pension plan” (as such term is
defined in the ITA) that any Loan Party establishes, sponsors, maintains or to
which it is liable for or makes, is making or is obligated to make contributions
at any time.

 

“Canadian Prime Rate” means, at any time, the greater of (a) the rate of
interest per annum most recently announced or established by the Administrative
Agent as its reference rate in effect on such day for determining interest rates
for Canadian Dollar denominated commercial loans in Canada and commonly known as
the “prime rate” (or its equivalent or analogous such rate) and (b) CDOR on such
day for an Interest Period of one month plus 1.50%. Each change in the Canadian
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Administrative Agent as its Canadian prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Canadian Prime Rate Loan” means any Loan bearing interest at a rate based upon
the Canadian Prime Rate as provided in Section 4.01(a).

 

“Capital Lease” means any lease of any Property by the Borrowers or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of the
Borrowers and their Subsidiaries.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), in either case for the benefit of one or more of the
Issuing Lender, the Swingline Lender or the other Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender and the Swingline Lender shall
agree, in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such Cash Collateral and other credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent; or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Loan Party, in each case
in its capacity as a party to such Cash Management Agreement.

 

“CDOR” means, for the relevant Interest Period, on the day that is the
commencement date of such Interest Period, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers acceptances displayed and identified as
such on the CDOR page of the Reuters screen (or on any successor or substitute
page on such screen or service that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion), at or about approximately 10:00 a.m., Toronto, Canada, time, on
such day and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:00
a.m., Toronto, Canada, time to reflect any error in the posted rate of interest
or in the posted average annual rate of interest). Notwithstanding the
foregoing, if CDOR shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

 
-6-

--------------------------------------------------------------------------------

 

  

“CDOR Rate Loan” means any Loan bearing interest at a rate based upon CDOR as
provided in Section 4.01(a).

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% of the Equity Interests of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company on
a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)     during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)     any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the Voting Stock of the
Company on a fully-diluted basis (and taking into account all such Voting Stock
that such Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Voting Stock;

 

(d)     with respect to OPI, the failure of the Company to directly or
indirectly own all of the outstanding Equity Interests of OPI; and

 

(e)     with respect to Bioriginal Omega, the failure of the Company to directly
or indirectly own all of the outstanding Equity Interests of Bioriginal Omega.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 
-7-

--------------------------------------------------------------------------------

 

  

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreements,
the Mortgages, the Aircraft Security Agreements, the Mortgage Trust Agreement,
the First Preferred Ship Mortgages, the Assignment of Insurances and other
security documents as may be executed and delivered by the Loan Parties
hereunder, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Commitment Fee” has the meaning assigned thereto in Section 4.03(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning assigned thereto in Section 11.01(e)(ii).

 

“Company” has the meaning assigned thereto in the preamble.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes or capital Taxes imposed by Canada or a political
subdivision thereof.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Adjusted EBITDA, minus (ii) cash dividends
and distributions (including, for the avoidance of doubt, share buy-backs),
minus (iii) federal, state, local and foreign taxes paid in cash, minus (iv)
maintenance Capital Expenditures in an aggregate amount not to exceed
$10,000,000.00, in each case for the period of four consecutive fiscal quarters
ending on or immediately prior to such date, to (b) Consolidated Fixed Charges
for the period of four consecutive fiscal quarters ending on or immediately
prior to such date.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a consolidated basis for such period, without duplication, for the
Borrowers and their Subsidiaries in accordance with GAAP: (a) consolidated
interest expense for such period paid or payable in cash, plus (b) scheduled
principal payments with respect to Indebtedness.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Funded Debt on such date to (b) Adjusted EBITDA for the
period of four consecutive fiscal quarters ending on or immediately prior to
such date.

 

“Contested in Good Faith” means, as to any payment, tax, assessment, charge,
levy, lien, encumbrance or claim, contesting the amount, applicability or
validity thereof in good faith by appropriate proceedings or other appropriate
actions promptly initiated and diligently conducted in a manner satisfactory to
the Administrative Agent; provided that the enforcement of any related Lien is
stayed in a manner satisfactory to the Administrative Agent pending the
resolution of such contest.

 

 
-8-

--------------------------------------------------------------------------------

 

  

“Continuing Letters of Credit” has the meaning assigned thereto in Section
5.01(h)(v).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

 

“Credit Support Triggering Event” has the meaning assigned thereto in the
definition of “Unrestricted Subsidiary”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 9.01 which with the
passage of time, the giving of notice or the occurrence of any other condition,
would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due; (b) has notified
the Borrowers, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers); or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.15(b)) upon delivery of written notice of such determination to the
Borrowers, the Issuing Lender, the Swingline Lender and each Lender.

 

 
-9-

--------------------------------------------------------------------------------

 

  

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any Property by a Loan Party
(including the Equity Interests of any Subsidiary), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any loss of, damage to or destruction of, or any condemnation or other
taking for public use of, any Property of a Loan Party.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in Canadian Dollars or any Alternative Currency, the equivalent
amount thereof in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Canadian Dollars or such
Alternative Currency, as applicable.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.01 (b)(iii)).

 

“Eligible Vessels” means each of the Vessels, other than any Ineligible Vessels
and any Excluded Vessel.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, written demands, demand letters, claims, liens, written
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any foreign, federal, state or local laws, ordinances
or codes, rules, orders, or regulations relating to pollution or the protection
or preservation of the environment, including laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, handling
of, or exposure to pollution, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes.

 

 
-10-

--------------------------------------------------------------------------------

 

  

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, as in effect as of the date hereof
and any subsequent provisions which are amendatory thereof, supplemental thereto
or substituted therefor.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrowers within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Plan” means, at any time, any employee benefit plan as defined under
Section 3(3) of ERISA and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under ERISA
be deemed to be) an “employer” as defined in ERISA.

 

“Euro” means the single currency of the Participating Member States.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 9.01; provided
that any requirement for passage of time, giving of notice, or the occurrence of
any other condition, has been satisfied.

 

“Excluded Property” means, with respect to any Loan Party and subject in all
respects to clauses (p) and (q) below, (a) any owned real property which is
located outside of the United States (except with respect to Bioriginal Omega,
the Bioriginal Omega Property); (b) unless requested by the Administrative
Agent, any leasehold interests in real property; (c) unless requested by the
Administrative Agent, any trademarks, services marks, trade names, copyrights,
patents, patent rights, franchises, licenses, and other intellectual property
rights for which a perfected Lien thereon is not effected either by filing of a
Uniform Commercial Code financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office; (d) unless requested by the Administrative
Agent, any personal property (other than personal property described in
clause (b) above) for which the attachment or perfection of a Lien thereon is
not governed by the Uniform Commercial Code; (e) unless requested by the
Administrative Agent, the Equity Interests of any direct or indirect Foreign
Subsidiary of a Loan Party; (f) any Property which is subject to a Lien securing
purchase money indebtedness permitted under Section 8.04(d) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
Property; (g) NMFFP Collateral and other assets of the Company, OPI and any
Domestic Subsidiary of the Loan Parties that are acquired after the Closing Date
(provided that if the aggregate value of (i) such NMFFP Collateral that, after
the Closing Date, is released from Liens securing any NMFFP Financing and (ii) 
such other assets is equal to or greater than $10,000,000.00, then such NMFFP
Collateral and such other assets shall cease to constitute “Excluded Property”
to the extent of such excess); (h) the Equity Interests of any Foreign
Subsidiary that is an Unrestricted Subsidiary or an Inactive Subsidiary;
(i) Equity Interests of OPI; (j) the Excluded Vessels; (k) the Borrowers’
existing account number 475053001 at JPMorgan Chase Bank, N.A. and the funds on
deposit therein from time to time; (l) cash or cash equivalents deposited in a
segregated account if a hedge provider requires Borrowers to cash collateralize
a permitted Hedge Agreement that the Borrowers have entered into with such hedge
provider, provided that such cash or cash equivalents shall only be Excluded
Property so long as such hedge provider requires that such Hedge Agreements be
cash collateralized; (m) subject to Section 7.13(c), the Additional Reedville
Properties; (n) subject to Section 7.13(d), the Released Louisiana and
Mississippi Properties; (o) the real property and fixtures, but not any personal
property (which personal property includes without limitation equipment and
inventory), at 610 Menhaden Road, Reedville, Virginia; (p) assets (including,
without limitation, Equity Interests) to the extent that the Administrative
Agent and the Borrowers agree that the granting of a Lien on such collateral
would have material adverse tax consequences for the Loan Parties; and
(q) assets (including, without limitation, Equity Interests) as to which the
Administrative Agent and the Borrowers agree that the cost of obtaining a
security interest therein would be excessive in relation to the value afforded
thereby, or if the granting of a security interest therein would be prohibited
by contract or applicable law unless such prohibition would not be effective
under applicable law.

 

 
-11-

--------------------------------------------------------------------------------

 

  

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party). If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including margin Taxes and gross receipts Taxes), capital Taxes
imposed by Canada or any political subdivision thereof, and branch profits
Taxes, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable Lending Office, located in the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes;
(b) in the case of a Lender, any withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment, or (ii) such Lender
changes its applicable Lending Office, except in each case to the extent that
pursuant to Section 4.11, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its applicable Lending Office;
(c) any Taxes attributable to any Lender’s failure to comply with
Section 4.11(f); (d) any U.S. federal withholding Taxes imposed by FATCA; (e)
any withholding Taxes payable under Part XIII of the Income Tax Act (Canada)
that are imposed on amounts payable to or for the account of the Administrative
Agent or any Lender as a consequence of the Administrative Agent or such Lender
not dealing at arm’s length (within the meaning of the Income Tax Act (Canada))
with any Canadian Loan Party at the time of such payment; and (f) any
withholding Taxes payable under Part XIII of the Income Tax Act (Canada) that
are imposed on amounts payable to or for the account of any Administrative Agent
or Lender as a consequence of such Administrative Agent or Lender being, at any
time, a “specified non-resident shareholder” (within the meaning of subsection
18(5) of the Income Tax Act (Canada)) of a Canadian Loan Party, or, at any time,
not dealing at arm’s length (within the meaning of the Income Tax Act (Canada))
with a “specified shareholder” (within the meaning of subsection 18(5) of the
Income Tax Act (Canada)) of a Canadian Loan Party.

 

 
-12-

--------------------------------------------------------------------------------

 

  

“Excluded Vessels” means the Vessels identified as “Excluded Vessels” on
Schedule 6.16; provided that if any such Vessel is not scrapped or sold within
twelve months of the Closing Date, such Vessel shall cease to be an Excluded
Vessel.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.01.

 

“Existing Loan Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding; or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the separate fee letter agreement, dated as of May 27, 2015,
among the Borrowers and the Administrative Agent.

 

“First Preferred Ship Mortgage” means each first preferred fleet mortgage or
first preferred ship mortgage, in form and substance satisfactory to the
Administrative Agent, executed and delivered by a Loan Party in favor of the
Mortgage Trust, or assigned to the Mortgage Trust by any prior mortgagee
pursuant to an assignment, in form and substance satisfactory to the
Administrative Agent, with respect to an Eligible Vessel, as such mortgage may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Fishing Industry Vessel” has the meaning set forth in 46 C.F.R. § 356.3.

 

“Flood Hazard Property” has the meaning assigned thereto in
Section 5.01(d)(iii).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

  

 
-13-

--------------------------------------------------------------------------------

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof; and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Requirements” means any and all present and future judicial
decisions, laws, statutes, rulings, rules, regulations, permits, certificates,
or ordinances of any Governmental Authority in any way applicable to any
Borrower, any Guarantor, any Bioriginal Party or the Property, including the
generality of the foregoing, the ownership, use, occupancy, possession,
construction, operation, maintenance, alteration, repair, or reconstruction
thereof.

 

“Guarantors” means Protein Finance Company, a Delaware corporation, Omega
Shipyard, Inc., a Delaware corporation, Protein Industries, Inc., a Delaware
corporation, Cyvex Nutrition, Inc., a California corporation, InCon Processing,
L.L.C., a Delaware limited liability company, Wisconsin Specialty Protein, LLC,
a Wisconsin limited liability company, and subject to Section 11.28, any other
Person which subsequently guaranties the payment and performance of the
Obligations; provided that (a) none of Bioriginal Omega or its Subsidiaries
shall be, or shall be deemed to be, a “Guarantor” of any Obligation or Secured
Obligation of a Loan Party (other than the direct Obligations and Secured
Obligations of Bioriginal Omega in respect of the Revolving B Commitment), and
(b) none of any Unrestricted Subsidiary or any Inactive Subsidiary shall be, or
shall be deemed to be, a “Guarantor” of any Secured Obligation of a Loan Party,
in any case for any purpose under this Agreement and the other Loan Documents.

 

“Guaranty Agreement” means the Second Amended and Restated Guaranty Agreement of
even date herewith executed by a Guarantor in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, which shall be in form and
substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

 
-14-

--------------------------------------------------------------------------------

 

  

“Guaranty Obligation” means, with respect to the Loan Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise); or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided that the term “Guaranty
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all materials defined as hazardous materials or
hazardous substances under any Governmental Requirements relating to the
environment, and petroleum, petroleum products, oil and asbestos.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other derivatives master agreement, all as
amended, restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that (a) at the time it enters into a Hedge
Agreement with a Loan Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Loan
Party, in each case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“HSBC Equipment Lease” means that certain Master Equipment Lease, dated March
24, 2014, between Bioriginal Omega, as lessee, and HSBC Bank Canada, as lessor,
covering the equipment and other property from time to time leased thereunder,
together with all schedules and exhibits thereto and all other documents and
instruments executed and delivered in connection therewith, in each case as
amended, restated, renewed, extended, supplemented or modified from time to
time.

 

 
-15-

--------------------------------------------------------------------------------

 

  

“HSBC Indebtedness” means the Indebtedness owed by Bioriginal Omega to HSBC Bank
Canada pursuant to the Facility Letter Agreement, dated April 15, 2014, and
pursuant to the HSBC Equipment Lease, in each case including any refinancings,
refundings or replacements thereof.

 

“Inactive Subsidiary” means, subject to Section 7.18, any direct or indirect
Subsidiary of the Company which is designated by the Borrowers as an Inactive
Subsidiary and which (a) individually has assets not exceeding $500,000.00 and
(b) together with all other Inactive Subsidiaries, has assets not exceeding
$2,500,000.00 in the aggregate. As of the Closing Date, Omega International
Marketing Company, Omega Protein Mexico S. de R.L. de C.V., EFASense Ltd.,
Biorganic Marketing Ltd. and Dalian Lifeline International Trading Ltd. are the
only Inactive Subsidiaries of the Company.

 

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)     all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)     all obligations to pay the deferred purchase price of Property or
services of any such Person (including all obligations under non-competition,
earn-out or similar agreements), except trade payables arising in the ordinary
course of business not more than 90 days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person;

 

(c)     the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)     all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person to the extent
of the value of such Property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e)     all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse (but if not
assumed by such Person or if limited in recourse, the amount thereof shall be
equal to the lesser of the amount of such Indebtedness or the value of the
encumbered Property of such Person securing the same);

 

(f)     all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including any
Reimbursement Obligation, and bankers acceptances issued for the account of any
such Person;

 

(g)     all net obligations of such Person under any Hedge Agreements; and

 

(h)     all Guaranty Obligations of any such Person with respect to any of the
foregoing.

 

 
-16-

--------------------------------------------------------------------------------

 

  

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes; and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 11.03(b).

 

“Ineligible Vessel” means (a) the Vessels identified on Schedule 6.16 as
collateral for the NMFFP Financing permitted under Section 8.04(b), and (b) any
Vessel that at the time of determination is mortgaged to secure any NMFFP
Financing owed by any Loan Party under the NMFFP to the extent such NMFFP
Financing is permitted under Section 8.04(c); provided that if any such Vessel
described in clause (a) or (b) above shall cease to secure any NMFFP Financing,
including as the result of the satisfaction or discharge of such NMFFP
Financing, the release of all Loan Parties’ obligations thereunder or the
release of such Vessel as security therefore, such Vessel shall no longer
constitute an “Ineligible Vessel”.

 

“Information” has the meaning assigned thereto in Section 11.11.

 

“Interest Period” has the meaning assigned thereto in Section 4.01(b).

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or
any successor thereto; and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“Joinder Agreement” has the meaning assigned thereto in Section 7.18.

 

“Jones Act” means Section 27 of the Merchant Marine Act of 1920, as amended
(recodified at 46 U.S.C. § 55101 et seq.), and all successors statutes thereto,
and any and all regulations promulgated under any thereof.

 

“L/C Facility” means, collectively, the letter of credit facilities established
pursuant to Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

 

“L/C Participants” means (a) with respect to any Revolving A L/C Commitment, the
Revolving A Lenders and (b) with respect to any Revolving B L/C Commitment, the
Revolving B Lenders, in each case other than the Issuing Lender.

 

 
-17-

--------------------------------------------------------------------------------

 

  

“Lender” means a Revolving A Lender or a Revolving B Lender, as the context
requires. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means, individually or collectively as the context may
require, the Revolving A Letters of Credit and the Revolving B Letters of Credit
issued pursuant to Section 3.01 and the Existing Letters of Credit.

 

“LIBOR” means,

 

(a)     for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars or the applicable Alternative Currency for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two London
Banking Days prior to the first day of the applicable Interest Period (rounded
upward, if necessary, to the nearest 1/100th of 1%). If, for any reason, such
rate does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars or the
applicable Alternative Currency in minimum amounts of at least $5,000,000.00
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

 

(b)     for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to one month (commencing on the date of determination
of such interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%). If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page) then “LIBOR” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage

   

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

 
-18-

--------------------------------------------------------------------------------

 

  

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.01(a).

 

“Lien” means any mortgage, ship mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing). For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreements, the Collateral Documents, the Fee
Letter, any applicable UCC-1 or PPSA financing statements, any applicable FAA
filings, any applicable stock powers, the Partner’s Certificates, the Officer’s
Certificates, the Notice of Final Agreement, each Joinder Agreement and each
other document, instrument, certificate and agreement executed and delivered by
the Loan Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Loan Party” means, as applicable and subject to Section 11.28, any Borrower,
any Guarantor, or any other Person who is, or whose Property is, directly or
indirectly liable for Obligations, and “Loan Parties” means, collectively, all
of the above. None of any Unrestricted Subsidiary or any Inactive Subsidiary
shall be a Loan Party.

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“MarAd” means the U.S. Maritime Administration.

 

“Material Adverse Effect” means (a) a material adverse effect upon the validity
or enforceability of any of the Loan Documents; (b) a material adverse change
in, or a material adverse effect upon, the condition (financial or otherwise),
business, assets, prospects, or operations of any Loan Party; (c) a material
impairment of the ability of either Borrower to fulfill its obligations under
any of the Loan Documents; (d) a material impairment of the ability of the Loan
Parties taken as a whole to fulfill their obligations under any of the Loan
Documents; or (e) a material impairment of the value of any Collateral from time
to time securing the Secured Obligations or the ability of the Administrative
Agent or the Secured Parties to realize thereon.

 

“Maturity Date” means the earliest to occur of (a) August 20, 2020, (b) the date
of termination of the entire Revolving Credit Commitment by the Borrowers
pursuant to Section 2.05, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 9.02(a).

 

“Maximum Rate” means the higher of the maximum interest rate allowed by
applicable federal or Texas law as amended from time to time and in effect on
the date for which a determination of interest accrued hereunder is made. The
determination of the maximum rate permitted by applicable Texas law shall be
made pursuant to the weekly ceiling as determined pursuant to Chapter 303 of the
Texas Finance Code, but the Administrative Agent on behalf of the Lenders
reserve the right to implement from time to time any other rate ceiling
permitted by such law.

 

 
-19-

--------------------------------------------------------------------------------

 

  

“Mortgage” means each mortgage, deed of trust or deed to secure debt, in form
and substance satisfactory to the Administrative Agent, that purports to grant
to the Administrative Agent for the benefit of the Secured Parties, a Lien on
the fee interests of any Loan Party in any real property, as such mortgage may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Mortgage Trust” means the Omega Master Vessel Trust 2012, the Delaware
statutory trust, created pursuant to the Mortgage Trust Agreement.

 

“Mortgage Trust Agreement” means the Master Vessel Trust Agreement between the
Administrative Agent and the Mortgage Trustee pertaining to the Mortgage Trust.

 

“Mortgage Trustee” means Wilmington, not in its individual capacity, but solely
as trustee under the Mortgage Trust Agreement, and each co-trustee, separate
trustee and successor trustee appointed in accordance with the Mortgage Trust
Agreement.

 

“Mortgaged Property” means any real property that is owned by a Loan Party and
is subject to a Mortgage.

 

“Multiemployer Plan” has the meaning provided therefor in ERISA.

 

“NMFFP” means the National Marine Fisheries Finance Program.

 

“NMFFP Collateral” means (a) the Ineligible Vessels, (b) any real property owned
by any Loan Party and identified in Schedule 6.17 as collateral for the NMFFP
Financing and any real property that at the time of determination is mortgaged
to secure any NMFFP Financing owed by any Loan Party to the extent such NMFFP
Financing is permitted by Section 8.04(c), and (c) any equipment or other
Property in which a Lien has been granted to secure NMFFP Financing permitted by
Section 8.04(b) or (c).

 

“NMFFP Financing” means any obligation, whether actual or contingent, to repay
any amount advanced or that may be advanced by the United States, acting under
Title XI, by or through the Secretary of Commerce or any other instrumentality,
pursuant to a loan guarantee made available pursuant to Title XI.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 11.02 and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.03(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.03(a).

 

 
-20-

--------------------------------------------------------------------------------

 

  

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.02.

 

“Notice of Final Agreement” has the meaning assigned thereto in
Section 5.01(h)(ii).

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.04(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Loan Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means, for each Loan Party that is a corporation or
limited liability company, a certificate executed by an authorized officer
having attached thereto (a) a copy of its articles of incorporation or
organization and bylaws or operating agreement, and all amendments thereto, a
certificate of incumbency of all of its officers who will be authorized to
execute or attest any of the Loan Documents to which it is a party, and a copy
of resolutions approving the Loan Documents to which it is a party and
authorizing the transactions contemplated by this Agreement; and
(b) certificates of existence and good standing issued by the appropriate
governmental officials of the state in which such corporation or limited
liability company is organized, and, if different, satisfactory evidence of good
standing in the state in which real estate, owned by it and mortgaged to the
Administrative Agent on behalf of the Secured Parties, is located.

 

“Officer’s Compliance Certificate” has the meaning assigned thereto in
Section 7.01(d).

 

“OPI” has the meaning assigned thereto in the preamble.

 

“Other Connection Taxes” means, with respect to any Person, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising solely from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary taxes,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise, with respect to, any Loan Document except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment of any Loan or
Commitment hereunder (other than an assignment made pursuant to Section 4.12).

 

“Participant” has the meaning assigned thereto in Section 11.10(d).

 

 
-21-

--------------------------------------------------------------------------------

 

  

“Participant Register” has the meaning assigned thereto in Section 11.10(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Partner’s Certificate” means, for each Loan Party that is a partnership, a
certificate executed by an authorized officer having attached thereto (a) a true
and complete copy of an executed copy of its partnership agreement and all
amendments thereto, and (b) for each limited partnership, a copy of the
certificate of limited partnership accompanied by a certificate that the copy is
true and complete, issued by the appropriate governmental officials of the state
in which such limited partnership is organized, and, if different, satisfactory
evidence of good standing in the state in which real estate, owned by it and
mortgaged to the Administrative Agent on behalf of the Secured Parties, is
located.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Permitted Acquisitions” means investments consisting of an Acquisition by a
Loan Party, provided that (a) the Property acquired (or the Property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Loan Parties were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof); (b) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition; (c) Borrowers shall have delivered to Lender a pro forma Officer’s
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition (including any Indebtedness permitted pursuant to Section 8.04(l)),
the Loan Parties would be in compliance with the financial covenants set forth
in Sections 7.15 through and including 7.17 on a pro forma basis; (d) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto); (e) if such transaction
involves the purchase of an interest in a partnership between a Loan Party as a
general partner and entities unaffiliated with Borrowers as the other partners,
such transaction shall be effected by having such Equity Interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Loan Party
newly formed for the sole purpose of effecting such transaction; (f) immediately
after giving effect to such Acquisition, there shall be at least $5,000,000.00
of availability existing under the Commitment; and (g) the aggregate
consideration (including cash consideration and non-cash consideration (other
than Equity Interests of the Company), any assumption of indebtedness, deferred
purchase price and any earn-out payments) paid by the Loan Parties for all such
Acquisitions during any fiscal year shall not exceed the greater of
(i) $50,000,000.00 or (ii) 15% of the Tangible Net Worth of the Borrowers and
their Subsidiaries as of the immediately prior fiscal quarter end prior to such
Acquisitions (based on the most recent fiscal quarter period for which financial
statements are available).

 

“Permitted Bioriginal Disposition” means (a) Dispositions of inventory in the
ordinary course of business, (b) Dispositions of machinery and equipment no
longer used or useful in the conduct of business of a Bioriginal Party that are
made in the ordinary course of business, (c) Dispositions of Property by a
Bioriginal Party to another Bioriginal Party or to a Loan Party, provided that
to the extent constituting an investment, such transaction is permitted by
Section 8.09, (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof, (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Bioriginal Parties or the Loan Parties, and (f) the Disposition of cash
equivalents for fair market value.

 

 
-22-

--------------------------------------------------------------------------------

 

  

“Permitted Disposition” means (a) Dispositions of inventory in the ordinary
course of business; (b) Dispositions of machinery and equipment no longer used
or useful in the conduct of business of a Loan Party that are made in the
ordinary course of business; (c) Dispositions of Property by a Loan Party to
another Loan Party, provided that to the extent constituting an investment, such
transaction is permitted by Section 8.09; (d) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Loan Parties; (f) the
Disposition of cash equivalents for fair market value; and (g) provided that
Borrowers are in compliance with Section 7.16 (based on the most recent fiscal
quarter period for which financial statements are available) and no other Events
of Default exist, the Disposition(s) of the Vessels named “Rappahannock” and
“Tidelands”.

 

“Permitted Liens” means (a) the Liens evidenced by the Loan Documents; (b) other
Liens in favor of the Administrative Agent on behalf of the Secured Parties;
(c) Liens existing on the date hereof and listed on Schedule 8.01 (including
Liens securing the NMFFP Financing) and any renewals or extensions thereof,
provided that (i) the scope of Property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, and (iii) the direct or
any contingent obligor with respect thereto is not changed; (d) Liens on Vessels
that at any time hereafter are mortgaged to secure NMFFP Financing permitted by
Section 8.04(c); (e) Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet past due or which are
being Contested in Good Faith, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (f)
(i) statutory deemed trusts and liens arising under the laws of Canada or any
Province or Territory thereof securing employee source deductions (including
collected and unremitted income taxes, employment insurance, and Canada Pension
Plan contributions), unpaid wages, severance pay, termination pay, vacation pay,
and employer pension contributions in respect of pension plans or other
statutory obligations, and (ii) Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business; provided that such Liens referred to in clauses
(f)(i) and (f)(ii) secure only amounts not yet due and payable or, if due and
payable are not overdue by more than 45 days, are unfiled and no other action
has been taken to enforce the same or are being Contested in Good Faith, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; (g) pledges or deposits made in the
ordinary course of business to secure payment of workers’ compensation, or to
participate in any funds in connection with workers’ compensation unemployment
insurance, old age pensions, or other social security programs; (h) deposits to
secure the performance of bids, trade contracts and leases (other than
indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (i) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which (1) are not Liens which secure other
indebtedness or obligations, and (2) in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; (j) Liens securing judgments for the
payment of money (or appeal or other surety bonds relating to such judgments)
not constituting an Event of Default under Section 9.01(i); (k) Liens securing
purchase money indebtedness permitted under Section 8.04(d) (but only to the
extent of the assets purchased with such purchase money indebtedness and any
related insurance and any proceeds of any thereof); (l) leases or subleases
granted to others not interfering in any material respect with the business of
Borrowers or any of their Subsidiaries; (m) any interest of title of a lessor
under, and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement; (n) normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions; (o) Liens
of a collection bank arising under Section 4.210 of the Uniform Commercial Code
on items in the course of collection; (p) maritime Liens on Vessels arising by
operation of law in the ordinary course of business that are not overdue by more
than forty five (45) days or are being Contested in Good Faith, and a reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor; (q) Liens on unearned insurance premiums securing
indebtedness permitted under Section 8.04(j); (r) Liens on cash collateral in a
segregated account to secure permitted Hedge Agreements that Borrowers have
entered into with hedge providers; (s) Liens on accounts receivables and
inventory acquired in a Permitted Acquisition securing Indebtedness permitted
under Section 8.04(l); (t) other Liens on assets having an aggregate value not
exceeding at any time the greater of (i) $15,000,000.00 and (ii) 5% of the
Tangible Net Worth of the Borrowers and their consolidated Subsidiaries; and (u)
that certain Judgment No. CO-2005-20036 against OPI in favor of Jay Foster filed
August 26, 2011 in Jackson County, Mississippi in the amount of $4,804.63.

 

 
-23-

--------------------------------------------------------------------------------

 

  

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“PPSA” means the Personal Property Security Act as in effect from time to time
in a relevant province or territory in Canada for purposes of the provisions
hereof relating to perfection, effect of perfection or non-perfection or
priority of any security interest in any Collateral located in Canada.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prohibited Transaction” has the meaning provided therefor in ERISA.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

 

“Public Lenders” means certain of the Lenders that may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrowers or its securities).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Reedsburg, WI Facility” shall mean that certain land and improvements at 522
Greenway Court, Reedsburg, Wisconsin, and all personal property located there.

 

“Reedville Evaporator Unit” shall mean that certain six-effect waste heat
evaporator unit, installed in 2011, that services the Dupps Dryer System located
at OPI’s facility at Reedville, Virginia.

 

“Register” has the meaning assigned thereto in Section 11.10(c).

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

 

 
-24-

--------------------------------------------------------------------------------

 

  

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Released Louisiana and Mississippi Properties” shall mean (a) the properties of
OPI located at 5659 Elder Ferry Road, Moss Point, Mississippi, and 5735 Elder
Ferry Road, Moss Point, Mississippi, (b) the improvements thereon, and (c) the
fixtures attached thereto.

 

“Removal Effective Date” has the meaning assigned thereto in Section 10.06(b).

 

“Reportable Event” has the meaning provided therefor in ERISA.

 

“Required Lenders” means, at any date, any combination of Lenders holding at
least 51% of the sum of the aggregate amount of the Commitments or, if the
Commitments have been terminated, any combination of Lenders holding at least
51% of the aggregate Extensions of Credit under this Agreement; provided that
“Required Lenders” shall consist of at least two Lenders, except as provided
herein; and provided, further, that the Commitment of, and the portion of the
Extensions of Credit under this Agreement, as applicable, held or deemed held
by, any Defaulting Lender, any Loan Party and/or any Affiliate of any Loan Party
shall be excluded for purposes of making a determination of Required Lenders.
Except to the extent any Person is a Defaulting Lender, any Lender and any
Approved Fund administered or managed by such Lender or a Related Party to such
Lender and any Affiliate of such Lender, each of which holds Commitments and/or
Extensions of Credit, shall be deemed to be one Lender for purposes of
determining whether “Required Lenders” consist of at least two Lenders.

 

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.06(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrowers reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Revaluation Date” means, with respect to any Loan, each of the following: (a)
each date of a borrowing of a CDOR Rate Loan, (b) each date of a borrowing of a
LIBOR Rate Loan denominated in an Alternative Currency, (c) each date of a
continuation of a CDOR Rate Loan or a LIBOR Rate Loan denominated in an
Alternative Currency pursuant to Section 4.02 or (d) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require.

 

“Revolving A Commitment” means (a) as to any Revolving A Lender, the obligation
of such Revolving A Lender to make Revolving A Loans to the account of the
Borrowers hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving A Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including Section 4.13); and (b) as to all
Revolving A Lenders, the aggregate commitment of all Revolving A Lenders to make
Revolving A Loans, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including Section 4.13). The aggregate
Revolving A Commitment of all the Revolving A Lenders on the Closing Date shall
be $95,000,000.00.

 

 
-25-

--------------------------------------------------------------------------------

 

  

“Revolving A Commitment Percentage” means, as to any Revolving A Lender at any
time, the ratio of (a) the amount of the Revolving A Commitment of such
Revolving A Lender to (b) the Revolving A Commitments of all the Revolving A
Lenders.

 

“Revolving A Exposure” means, as to any Revolving A Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving A Loans and
such Revolving A Lender’s participation in L/C Obligations in respect of
Revolving A Letters of Credit and Swingline Loans at such time.

 

“Revolving A L/C Commitment” means the lesser of (a) $20,000,000.00 and (b) the
Revolving A Commitment. The Revolving A L/C Commitment is part of, and not in
addition to, the Revolving A Commitment.

 

“Revolving A Lender” means each Person executing this Agreement as a Revolving A
Lender on the Closing Date and any other Person that shall have become a party
to this Agreement as a Revolving A Lender pursuant to an Assignment and
Assumption, other than any Person that ceases to be a party hereto as a
Revolving A Lender pursuant to an Assignment and Assumption.

 

“Revolving A Letter of Credit” has the meaning assigned thereto in Section
3.01(a)(i).

 

“Revolving A Loan” means any revolving loan made to the Borrowers pursuant to
Section 2.01(a) and all such revolving loans collectively as the context
requires.

 

“Revolving A Note” means a promissory note made by the Borrowers in favor of a
Revolving A Lender evidencing the Revolving A Loans made by such Revolving A
Lender, substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Revolving A Outstandings” means the sum of (a) with respect to Revolving A
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving A Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations in respect
of Revolving A Letters of Credit on any date, the aggregate outstanding amount
thereof on such date after giving effect to any Extensions of Credit occurring
on such date and any other changes in the aggregate amount of the L/C
Obligations in respect of Revolving A Letters of Credit as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Revolving A Letters of Credit or any reductions in the maximum amount
available for drawing under Revolving A Letters of Credit taking effect on such
date.

 

“Revolving B Commitment” means (a) as to any Revolving B Lender, the obligation
of such Revolving B Lender to make Revolving B Loans to the account of the
Borrowers hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving B Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including Section 4.13); and (b) as to all
Revolving B Lenders, the aggregate commitment of all Revolving B Lenders to make
Revolving B Loans, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including Section 4.13). The aggregate
Revolving B Commitment of all the Revolving B Lenders on the Closing Date shall
be $30,000,000.00.

 

 
-26-

--------------------------------------------------------------------------------

 

  

“Revolving B Commitment Percentage” means, as to any Revolving B Lender at any
time, the ratio of (a) the amount of the Revolving B Commitment of such
Revolving B Lender to (b) the Revolving B Commitments of all the Revolving B
Lenders.

 

“Revolving B Exposure” means, as to any Revolving B Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving B Loans and
such Revolving B Lender’s participation in L/C Obligations in respect of
Revolving B Letters of Credit.

 

“Revolving B L/C Commitment” means the lesser of (a) $7,500,000 and (b) the
Revolving B Commitment; provided that the Revolving B L/C Commitment may be
temporarily increased to $9,000,000, solely to the extent required by the
Issuing Lender in order to issue a backstop Letter of Credit and replacement
Letters of Credit in respect of the Continuing Letters of Credit, in accordance
with Section 5.01(h)(v)(B). The Revolving B L/C Commitment is part of, and not
in addition to, the Revolving B Commitment.

 

“Revolving B Lender” means each Person executing this Agreement as a Revolving B
Lender on the Closing Date and any other Person that shall have become a party
to this Agreement as a Revolving B Lender pursuant to an Assignment and
Assumption, other than any Person that ceases to be a party hereto as a
Revolving B Lender pursuant to an Assignment and Assumption.

 

“Revolving B Letter of Credit” has the meaning assigned thereto in Section
3.01(a)(ii).

 

“Revolving B Loan” means any revolving loan made to the Borrowers pursuant to
Section 2.01(b) and all such revolving loans collectively as the context
requires.

 

“Revolving B Note” means a promissory note made by the Borrowers in favor of a
Revolving B Lender evidencing the Revolving B Loans made by such Revolving B
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Revolving B Outstandings” means the sum of (a) with respect to Revolving B
Loans on any date, the aggregate outstanding principal amount of Revolving B
Loans after giving effect to any borrowings and prepayments or repayments of
Revolving B Loans occurring on such date; plus (b) with respect to any L/C
Obligations in respect of Revolving B Letters of Credit on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations in respect of Revolving B Letters of
Credit as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Revolving B Letters of Credit or any
reductions in the maximum amount available for drawing under Revolving B Letters
of Credit taking effect on such date.

 

“Revolving Credit Commitment” means, individually or collectively as the context
requires, a Revolving A Commitment or a Revolving B Commitment.

 

“Revolving Credit Commitment Percentage” means, individually or collectively as
the context requires, a Revolving A Commitment Percentage or a Revolving B
Commitment Percentage.

 

“Revolving Credit Exposure” means, individually or collectively as the context
requires, Revolving A Exposure or Revolving B Exposure.

 

 
-27-

--------------------------------------------------------------------------------

 

  

“Revolving Credit Facility” means, collectively, the revolving credit facilities
established pursuant to Article II (including any increase in such revolving
credit facilities pursuant to Section 4.13).

 

“Revolving Credit Loan” means, individually or collectively as the context
requires, a Revolving A Loan or a Revolving B Loan.

 

“Revolving Credit Note” means, individually or collectively as the context
requires, a Revolving A Note or a Revolving B Note.

 

“Revolving Credit Outstandings” means, individually or collectively as the
context requires, Revolving A Outstandings or Revolving B Outstandings.

 

“Rules” has the meaning assigned thereto in Section 11.24.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means, when determined, a country or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement
(including, for the avoidance of doubt, the Canadian Overdraft Facility) that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under
Article VIII, in each case that is entered into by and between any Loan Party
and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, any other holder from time to time of any Secured Obligations
and, in each case, their respective successors and permitted assigns.

 

“Security Agreement” means each security agreement, pledge and other agreement,
in form and substance satisfactory to the Administrative Agent, that purport to
grant to the Administrative Agent for the benefit of the Secured Parties, a
security interest in the personal property of any Loan Party, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.

 

 
-28-

--------------------------------------------------------------------------------

 

  

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature; (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute an unreasonably small capital; and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Spot Rate” means, for a currency, the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in the capacity of foreign
exchange reference bank as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in the
capacity of foreign exchange reference bank does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrowers or any of their Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrowers.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1(a)47 of the Commodity Exchange Act.

 

“Swingline Commitment” means the lesser of (a) $10,000,000.00 and (b) the
Revolving A Commitment. The Swingline Commitment is part of, and not in addition
to, the Revolving A Commitment.

 

“Swingline Facility” means the Swingline facility established pursuant to
Section 2.02.

 

“Swingline Lender” means Wells Fargo in its capacity as Swingline lender
hereunder or any successor thereto.

 

 
-29-

--------------------------------------------------------------------------------

 

  

“Swingline Loan” means any Swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.02, and all such Swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.01(b)(iii).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

“Tangible Net Worth” means at any time the consolidated stockholders equity of
the Borrowers and their consolidated Subsidiaries plus Subordinated Indebtedness
and minus intangibles (including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles, and monies due from Affiliates, officers, directors,
employees, shareholders, members or managers of the Borrowers).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Title XI” means Title XI of the Merchant Marine Act of 1936 and any and all
regulations promulgated under any provision thereof.

 

“Total Funded Debt” means, as of any date, with respect to the Borrowers and
their consolidated Subsidiaries on a consolidated basis, without duplication,
all indebtedness for borrowed money (including obligations under capitalized
leases).

 

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended or modified from time to time.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means Subsidiaries of the Company that do not, as of
the last day of the most recently completed fiscal quarter of the Company, have
assets with a book value in excess of 10.00% of the consolidated total assets of
the Company and did not, as of the four-quarter period ending on the last day of
such fiscal quarter, have revenues exceeding 10.00% of the consolidated revenues
of the Company; provided that if (a) the aggregate assets then owned by all
Subsidiaries of the Company that would otherwise constitute Unrestricted
Subsidiaries shall have a book value in excess of 10.00% of the consolidated
total assets of the Company as of the last day of such fiscal quarter or (b) the
combined revenues of all Subsidiaries of the Company that would otherwise
constitute Unrestricted Subsidiaries shall exceed 10.00% of the consolidated
revenues of the Company for such four-quarter period (each a “Credit Support
Triggering Event”), the Company shall redesignate one or more of such
Subsidiaries not to be Unrestricted Subsidiaries within ten Business Days after
delivery of the Officer’s Compliance Certificate for such fiscal quarter, such
that only those such Subsidiaries as shall then have aggregate assets on a
book-value basis of less than 10.00% of the consolidated total assets of the
Company and combined revenues of less than 10.00% of the consolidated revenues
of the Company shall constitute Unrestricted Subsidiaries. As of the Closing
Date and thereafter until otherwise provided for as set out below, Bioriginal
Europe, its wholly-owned Subsidiary, Vitaboost B.V., and any and all other
Subsidiaries of the Company that, when taken together with other Subsidiaries of
the Company that qualify under the foregoing criteria are hereby designated as,
and shall be deemed to be, Unrestricted Subsidiaries. Notwithstanding the
foregoing, with respect to Bioriginal Europe upon a Credit Support Triggering
Event, the Company shall have the option, in its sole discretion, either to (i)
designate Bioriginal Europe as a Loan Party, in the capacity solely as a
Guarantor and provider of Collateral in respect of the Revolving B Exposure (in
which case, for the avoidance of doubt, Bioriginal Europe will be subject to,
and included in, the representations, warranties, covenants (and will have its
financial results included in the calculation of financial covenants), or other
provisions of the Loan Documents, as applicable and to the extent applicable to
other Loan Parties), or (ii) elect to continue to designate Bioriginal Europe as
an Unrestricted Subsidiary and not a Loan Party (in which case, for the
avoidance of doubt, Bioriginal Europe will be excluded from the representations,
warranties, covenants (and will not have its financial results included in the
calculation of financial covenants), or other provisions of the Loan Documents,
as applicable and to the extent applicable to other Loan Parties).

 

 
-30-

--------------------------------------------------------------------------------

 

  

“U.S. Citizen” means a person that (a) is an “eligible owner” within the meaning
of 46 U.S.C. § 12103(b), and any and all successor statutes thereto, and any and
all regulations promulgated under any thereof; and (b) satisfies the ownership
requirements of 46 U.S.C. § 12113(c) (if such Person is an entity) and 46 C.F.R.
§ 356.3(e), and any and all successor statutes thereto, and any and all
regulations promulgated under any thereof.

 

“U.S. Coast Guard” means the United States Coast Guard, a military organization
under the Department of Homeland Security.

 

“U.S. Fisheries Trade” means processing, storing, transporting (except in
foreign commerce), catching, taking and harvesting fish in the navigable waters
of the United States or in the Exclusive Economic Zone, and landing any catch,
wherever caught, in the United States.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(f).

 

“Vessels” means, at any time, each of the vessels owned by any Loan Party at
such time, including the vessels listed on Schedule 6.16, in each case together
with all their engines, boilers, machinery, masts, anchors, cables, rigging,
nets, tackle, apparel, furniture, boats, chains, equipment and all other
appurtenances to such vessels whether aboard or removed from such vessels,
together with any and all additions, improvements and/or replacements which may
hereafter be made to, on or in such vessels or any part thereof.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

 
-31-

--------------------------------------------------------------------------------

 

  

“Wilmington” means Wilmington Trust Company, a Delaware trust company, and any
Person appointed as a successor trustee in accordance with the Mortgage Trust
Agreement, in their individual capacities.

 

“Withholding Agent” means the Company and/or the Administrative Agent, as
applicable.

 

Section 1.02     Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined; (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms; (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement; (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form; (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”; and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

Section 1.03     Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.01, except as otherwise specifically
prescribed herein (including as prescribed by Section 11.09). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

Section 1.04     UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 

Section 1.05     Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

 
-32-

--------------------------------------------------------------------------------

 

  

Section 1.06     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law,
including, without limitation, the Code, the PPSA, the Commodity Exchange Act,
ERISA, the PATRIOT Act, the Securities Act of 1933, the UCC, the Investment
Company Act of 1940, the Interstate Commerce Act, the Trading with the Enemy Act
of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

Section 1.07     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

 

Section 1.08     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

Section 1.09     Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

 

Section 1.10     Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.01, 8.02, 8.03, 8.05 and 8.06, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating consolidated net income in the most recent annual
financial statements of the Company and its Subsidiaries delivered pursuant to
Section 7.01(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 8.01, 8.02 and 8.03, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

Section 1.11     Exchange Rates; Currency Equivalents.

 

(a)     The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Revolving Credit Outstandings denominated in Canadian Dollars or Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

 

(b)     Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or a CDOR Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
borrowing, LIBOR Rate Loan or CDOR Rate Loan is denominated in an Alternative
Currency or Canadian Dollars, such amount shall be the relevant Alternative
Currency Equivalent or the Canadian Dollar Equivalent, respectively, of such
Dollar amount, as determined by the Administrative Agent.

 

 
-33-

--------------------------------------------------------------------------------

 

  

Section 1.12     Change of Currency.

 

(a)     Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Extension of Credit in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Extension of Credit, at the
end of the then current Interest Period.

 

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.13     Pro Forma Basis. For purposes of this Agreement, “pro forma”
and “pro forma basis” mean, with respect to any determination for any period,
that such determination shall be made giving pro forma effect to each
Acquisition or Disposition consummated, or any Person becoming, or ceasing to
be, a consolidated Subsidiary, in each case during such period (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
Acquisition or Disposition or consolidation or deconsolidation and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP.

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

Section 2.01     Revolving Credit Loans.

 

(a)     Revolving A Facility. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving A Lender severally agrees to
make Revolving A Loans to the Company and OPI, in Dollars or in one or more
Alternative Currencies, from time to time from the Closing Date until the
Maturity Date as requested by the Borrowers in accordance with the terms of
Section 2.03; provided that (i) the aggregate Revolving A Outstandings at any
time shall not exceed the Revolving A Commitment at such time, (ii) the
Revolving A Exposure of any Revolving A Lender shall not at any time exceed such
Revolving A Lender’s Revolving A Commitment, and (iii) the aggregate Revolving A
Outstandings denominated in Alternative Currencies at any time shall not exceed
the Alternative Currency Sublimit. Each Revolving A Loan by a Revolving A Lender
shall be in a principal amount equal to such Revolving A Lender’s Revolving A
Commitment Percentage of the aggregate principal amount of Revolving A Loans
requested on such occasion. Subject to the terms and conditions hereof, the
Borrowers may borrow, repay and reborrow Revolving A Loans hereunder until the
Maturity Date.

 

 
-34-

--------------------------------------------------------------------------------

 

  

(b)     Revolving B Facility. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving B Lender severally agrees to
make Revolving B Loans to the Borrowers, in Dollars or Canadian Dollars, from
time to time from the Closing Date until the Maturity Date as requested by the
Borrowers in accordance with the terms of Section 2.03; provided that (i) the
aggregate Revolving B Outstandings at any time shall not exceed the Revolving B
Commitment at such time, and (ii) the Revolving B Exposure of any Revolving B
Lender shall not at any time exceed such Revolving B Lender’s Revolving B
Commitment. Each Revolving B Loan by a Revolving B Lender shall be in a
principal amount equal to such Revolving B Lender’s Revolving B Commitment
Percentage of the aggregate principal amount of Revolving B Loans requested on
such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Revolving B Loans hereunder until the Maturity Date.

 

Section 2.02     Swingline Loans.

 

(a)     Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may in its sole discretion make Swingline Loans to the
Borrowers from time to time from the Closing Date until the Maturity Date;
provided that (i) after giving effect to any amount requested, the Revolving A
Outstandings shall not exceed the Revolving A Commitment at any time; and
(ii) the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested) shall not exceed the Swingline
Commitment.

 

(b)     Refunding.

 

(i)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving A Lender to
make, and each Revolving A Lender hereby agrees to make, a Revolving A Loan as a
Base Rate Loan in an amount equal to such Revolving A Lender’s Revolving A
Commitment Percentage of the aggregate amount of the Swingline Loans outstanding
on the date of such notice, to repay the Swingline Lender. Each Revolving A
Lender shall make the amount of such Revolving A Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such notice. The
proceeds of such Revolving A Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Swingline Loans. No Revolving A Lender’s
obligation to fund its respective Revolving A Commitment Percentage of a
Swingline Loan shall be affected by any other Revolving A Lender’s failure to
fund its Revolving A Commitment Percentage of a Swingline Loan, nor shall any
Revolving A Lender’s Revolving A Commitment Percentage be increased as a result
of any such failure of any other Revolving A Lender to fund its Revolving A
Commitment Percentage of a Swingline Loan.

 

(ii)     The Borrowers shall pay to the Swingline Lender on demand in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving A Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrowers irrevocably authorize the Administrative Agent to charge
any account maintained by the Borrowers with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
A Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrowers from
the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving A Lenders in
accordance with their respective Revolving A Commitment Percentages.

 

 
-35-

--------------------------------------------------------------------------------

 

  

(iii)     If for any reason any Swingline Loan cannot be refinanced with a
Revolving A Loan pursuant to Section 2.02(b)(i), each Revolving A Lender shall,
on the date such Revolving A Loan was to have been made pursuant to the notice
referred to in Section 2.02(b)(i), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to such Revolving
A Lender’s Revolving A Commitment Percentage of the aggregate principal amount
of Swingline Loans then outstanding. Each Revolving A Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its Swingline Participation Amount. Whenever, at any time after the Swingline
Lender has received from any Revolving A Lender such Revolving A Lender’s
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Swingline Loans, the Swingline Lender will distribute to such
Revolving A Lender its Swingline Participation Amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded and, in the case
of principal and interest payments, to reflect such Revolving A Lender’s pro
rata portion of such payment if such payment is not sufficient to pay the
principal of and interest on all Swingline Loans then due); provided that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving A Lender will not return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(iv)     Each Revolving A Lender’s obligation to make the Revolving A Loans
referred to in Section 2.02(b)(i) and to purchase participating interests
pursuant to Section 2.02(b)(ii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving A Lender or the Borrowers
may have against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other Revolving Credit Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

 

(v)     If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving A Lender pursuant to the foregoing provisions of this Section
2.04(b) by the time specified in Section 2.04(b)(i), the Swingline Lender shall
be entitled to recover from such Revolving A Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving A Lender pays such amount (with interest and fees
as aforesaid), the amount so paid shall constitute such Revolving A Lender’s
Revolving A Loan or Swingline Participation Amount, as the case may be. A
certificate of the Swingline Lender submitted to any Revolving A Lender (through
the Administrative Agent) with respect to any amount owing under this clause (v)
shall be conclusive absent manifest error.

 

 
-36-

--------------------------------------------------------------------------------

 

  

(c)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, this Section 2.02 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

 

Section 2.03     Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

 

(a)     Requests for Borrowing. The Borrowers shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and Swingline Loan, (ii) at least one Business Day before
each Canadian Prime Rate Loan, (iii) at least three Business Days before each
LIBOR Rate Loan denominated in Dollars and CDOR Rate Loan and (iv) at least four
Business Days before each LIBOR Rate Loan denominated in an Alternative
Currency, of its intention to borrow, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing, which shall be,
(x) with respect to Base Rate Loans (other than Swingline Loans) and Canadian
Prime Rate Loans in an aggregate principal amount of $1,000,000.00 or a whole
multiple of $500,000.00 in excess thereof, (y) with respect to LIBOR Rate Loans
and CDOR Rate Loans in an aggregate principal amount of $2,000,000.00 or a whole
multiple of $500,000.00 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $100,000.00 or a whole multiple of
$100,000.00 in excess thereof, (C) whether such Loan is to be a Revolving A
Loan, Revolving B Loan or Swingline Loan, (D) in the case of a Revolving A Loan,
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, (E) in the case
of a Revolving B Loan, whether the Loans are to be CDOR Rate Loans or Canadian
Prime Rate Loans, (F) in the case of a LIBOR Rate Loan or CDOR Rate Loan, the
duration of the Interest Period applicable thereto, and (G) the currency of such
borrowing. If a Notice of Borrowing fails to specify a currency, then such
borrowing shall be made in Dollars. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.

 

(b)     Disbursement of Revolving Credit Loans and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the Borrowers, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrowers, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrowers identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrowers to the Administrative Agent or
as may be otherwise agreed upon by the Borrowers and the Administrative Agent
from time to time. Subject to Section 4.07 hereof, the Administrative Agent
shall not be obligated to disburse the portion of the proceeds of any Revolving
Credit Loan requested pursuant to this Section to the extent that any Lender has
not made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving A Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving A Lenders as provided
in Section 2.02(b).

 

 
-37-

--------------------------------------------------------------------------------

 

  

Section 2.04     Repayment and Prepayment of Revolving Credit Loans and
Swingline Loans.

 

(a)     Repayment on Termination Date. The Borrowers hereby agree to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.02(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

 

(b)     Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitments, the Borrowers agree to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving A
Lenders or Revolving B Lenders, as applicable, in an amount equal to such excess
(such Cash Collateral to be applied in accordance with Section 9.02(b)).

 

(c)     Optional Prepayments. The Borrowers may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each prepayment of Base Rate
Loans and Swingline Loans, (ii) at least one Business Day before each prepayment
of Canadian Prime Rate Loans and (iii) at least three Business Days before each
prepayment of LIBOR Rate Loans and CDOR Rate Loans, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, CDOR
Rate Loans, Base Rate Loans, Canadian Prime Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000.00 or a whole multiple
of $500,000.00 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans and Canadian Prime Rate Loans), $2,000,000.00 or a whole
multiple of $500,000.00 in excess thereof with respect to LIBOR Rate Loans and
CDOR Rate Loans and $100,000.00 or a whole multiple of $100,000.00 in excess
thereof with respect to Swingline Loans or in any case if lower, the unpaid
principal balance of the Loans to be prepaid. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day.

 

(d)     Limitation on Prepayment of LIBOR Rate Loans and CDOR Rate Loans. The
Borrowers may not prepay any LIBOR Rate Loan or CDOR Rate Loan on any day other
than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by any amount required to be paid pursuant to
Section 4.09 hereof.

 

(e)     Hedge Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrowers’ obligations under any Hedge Agreement.

 

Section 2.05     Permanent Reduction of the Revolving Credit Commitment.

 

(a)     Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least two Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000.00 or any whole multiple of $1,000,000.00 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

 

 
-38-

--------------------------------------------------------------------------------

 

  

(b)     Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to an aggregate amount not
greater than the Revolving Credit Commitment, and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrowers shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. If applicable, such Cash Collateral shall be applied in accordance with
Section 9.02(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan or CDOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.09 hereof.

 

Section 2.06     Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

Section 3.01     L/C Commitments.

 

(a)     Availability.

 

(i)     Revolving A Letters of Credit. Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other
Revolving A Lenders set forth in Section 3.04(a), agrees to issue standby
letters of credit (the “Revolving A Letters of Credit”) for the account of the
Company and OPI on any Business Day from the Closing Date to, but not including,
the fifth Business Day prior to the Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (A) the L/C Obligations would exceed the Revolving A
L/C Commitment, (B) the Revolving A Outstandings would exceed the Revolving A
Commitment or (C) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (1) be denominated in Dollars or
an Alternative Currency in a minimum amount of $100,000.00 or the Alternative
Currency Equivalent thereof (or such lesser amount as agreed to by the Issuing
Lender), (2) be a standby letter of credit issued to support obligations of the
Borrowers or any other Loan Party, contingent or otherwise, incurred in the
ordinary course of business, (3) expire on a date no more than 16 months after
the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Issuing
Lender), which date shall be no later than the Maturity Date unless the L/C
Obligations have been Cash Collateralized no later than the Maturity Date and
(4) be subject to the Uniform Customs and/or ISP98, as set forth in the Letter
of Credit Application or as determined by the Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of Texas.

 

 
-39-

--------------------------------------------------------------------------------

 

  

(ii)     Revolving B Letters of Credit. Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other
Revolving B Lenders set forth in Section 3.04(a), agrees to issue standby or
commercial letters of credit (the “Revolving B Letters of Credit”) for the
account of Bioriginal Omega on any Business Day from the Closing Date to, but
not including the fifth Business Day prior to the Maturity Date in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (A) the L/C Obligations would exceed the
Revolving B L/C Commitment, (B) the Revolving B Outstandings would exceed the
Revolving B Commitment or (C) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment. Each Letter of Credit shall (1) be denominated in
Dollars or Canadian Dollars in a minimum amount of $100,000.00 (or such lesser
amount as agreed to by the Issuing Lender), (2) be a standby or commercial
letter of credit issued to support obligations of the Borrowers or any other
Loan Party, contingent or otherwise, incurred in the ordinary course of
business, (3) expire on a date no more than 16 months after the date of issuance
or last renewal of such Letter of Credit (subject to automatic renewal for
additional one year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the Issuing Lender), which date
shall be no later than the Maturity Date unless the L/C Obligations have been
Cash Collateralized no later than the Maturity Date and (4) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Application
or as determined by the Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of Texas.

 

(iii)     General. The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

 

(b)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, Article III shall be subject to the terms and conditions of
Sections 4.14 and 4.15.

 

Section 3.02     Procedure for Issuance of Letters of Credit. The Borrowers may
from time to time request that the Issuing Lender issue Letters of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.01 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Borrowers. The Issuing
Lender shall promptly furnish to the Borrowers a copy of such Letter of Credit
and promptly notify each applicable Lender of the issuance and upon request by
any such Lender, furnish to such Lender a copy of such Letter of Credit and the
amount of such Lender’s participation therein.

 

 
-40-

--------------------------------------------------------------------------------

 

  

Section 3.03     Commissions and Other Charges.

 

(a)     Letter of Credit Commissions. Subject to Sections 4.14 and 4.15, the
Borrowers shall pay to the Administrative Agent, for the account of the Issuing
Lender and the applicable L/C Participants, a letter of credit commission with
respect to each Letter of Credit in the amount equal to the daily amount
available to be drawn under such Letter of Credit, times the Applicable Margin
in effect from time to time with respect to Revolving Credit Loans that are
LIBOR Rate Loans or, in the case of Letters of Credit denominated in Canadian
Dollars, CDOR Rate Loans (determined on a per annum basis). Such commission
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the applicable L/C Participants all
commissions received pursuant to this Section 3.03 in accordance with their
respective Revolving Credit Commitment Percentages.

 

(b)     Issuance Fee. In addition to the foregoing commission, the Borrowers
shall pay to the Administrative Agent, for the account of the Issuing Lender,
standard bank fees and charges of the Issuing Lender for the issuance of each
Letter of Credit. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.

 

(c)     Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

Section 3.04     L/C Participations.

 

(a)     The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s applicable Revolving
Credit Commitment Percentage in the Issuing Lender’s obligations and rights
under and in respect of each Letter of Credit issued hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrowers through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

(b)     Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

 
-41-

--------------------------------------------------------------------------------

 

  

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its applicable
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

 

Section 3.05     Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers agree to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrowers of the date and amount
of a draft paid under any Letter of Credit for the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.03(c) incurred by the Issuing
Lender in connection with such payment. Unless the Borrowers shall immediately
notify the Issuing Lender that the Borrowers intend to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrowers shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the applicable Lenders make a Revolving Credit Loan bearing
interest at the Base Rate on such date in the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.03(c) incurred by the Issuing
Lender in connection with such payment, and the applicable Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse the Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including non-satisfaction of the conditions set forth
in Section 2.03(a) or Article V. If the Borrowers have elected to pay the amount
of such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

 

Section 3.06     Obligations Absolute. The Borrowers’ obligations under this
Article III (including the Reimbursement Obligation) shall be absolute and
unconditional under any and all circumstances and irrespective of any set off,
counterclaim or defense to payment which the Borrowers may have or have had
against the Issuing Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrowers also agree that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrowers’ Reimbursement
Obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrowers agree that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrowers. The responsibility of the Issuing Lender to the Borrowers in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

 
-42-

--------------------------------------------------------------------------------

 

  

Section 3.07     Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

ARTICLE IV

GENERAL LOAN PROVISIONS

 

Section 4.01     Interest.

 

(a)     Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) Revolving A Loans denominated in Dollars shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin; (ii) Revolving A Loans denominated in
Alternative Currencies shall bear interest at the LIBOR Rate plus the Applicable
Margin; (iii) Revolving B Loans denominated in Dollars shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin; (iv) Revolving B Loans denominated in Canadian Dollars shall
bear interest at (A) the Canadian Prime Rate plus the Applicable Margin or
(B) CDOR plus the Applicable Margin; and (v) any Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin. The Borrowers shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.02. Any Loan or any
portion thereof as to which the Borrowers have not duly specified an interest
rate as provided herein shall be deemed a Base Rate Loan or a Canadian Prime
Rate Loan, as applicable.

 

(b)     Interest Periods. In connection with each LIBOR Rate Loan or CDOR Rate
Loan, the Borrowers, by giving notice at the times described in Section 2.03 or
4.02, as applicable, shall elect an interest period (each, an “Interest Period”)
to be applicable to such Loan, which Interest Period shall be a period of one
month, two months, three months, or six months; provided that:

 

(i)     the Interest Period shall commence on the date of advance or
continuation of or conversion to any LIBOR Rate Loan or CDOR Rate Loan and, in
the case of immediately successive Interest Periods, each successive Interest
Period shall commence on the date on which the next preceding Interest Period
expires;

 

(ii)     the Borrowers may not select any Interest Period that ends after the
Maturity Date;

 

(iii)     Interest Periods commencing on the same date for LIBOR Rate Loans or
CDOR Rate Loans comprising part of the same Loan shall be of the same duration;

 

 
-43-

--------------------------------------------------------------------------------

 

  

(iv)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(v)     with respect to LIBOR Rate Loans and CDOR Rate Loans, if any Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of such calendar month; and

 

(vi)     there shall be no more than (A) five Interest Periods for Revolving A
Loans and (B) five Interest Periods for Revolving B Loans, in each case in
effect at any time.

 

(c)     Default Rate. Subject to Section 9.03, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 9.01(a) or (g), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, CDOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans and CDOR Rate Loans shall bear interest at a rate per annum of 2% in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans and CDOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to 2% in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans and Canadian Prime Rate
Loans, (C) all outstanding Base Rate Loans, Canadian Prime Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to 2% in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans, Canadian Prime Rate Loans
or such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrowers of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

 

(d)     Interest Payment and Computation. Interest on each Base Rate Loan and
Canadian Prime Rate Loan shall be due and payable in arrears on the last
Business Day of each calendar quarter commencing September 30, 2015; and
interest on each LIBOR Rate Loan and CDOR Rate Loan shall be due and payable on
the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three months, at the end of each three month interval during
such Interest Period. All computations of interest for LIBOR Rate Loans
denominated in Sterling, CDOR Rate Loans, Base Rate Loans when the Base Rate is
determined by the Prime Rate, and Canadian Prime Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest provided hereunder shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

 

(e)     Maximum Rate. In accordance with the provisions of Section 11.04, in no
contingency or event whatsoever shall the aggregate of all amounts deemed
interest under this Agreement charged or collected pursuant to the terms of this
Agreement exceed the Maximum Rate.

 

(f)     For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

 
-44-

--------------------------------------------------------------------------------

 

  

Section 4.02     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) convert at any time all
or any portion of any outstanding Base Rate Loans (other than Swingline Loans)
or Canadian Prime Rate Loans in a principal amount equal to $1,000,000.00 or any
whole multiple of $100,000.00 in excess thereof into one or more LIBOR Rate
Loans or CDOR Rate Loans, respectively, and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
or CDOR Rate Loans in a principal amount equal to $2,000,000.00 or a whole
multiple of $500,000.00 in excess thereof into Base Rate Loans (other than
Swingline Loans) or Canadian Prime Rate Loans, respectively, or (ii) continue
such LIBOR Rate Loans or CDOR Rate Loans as LIBOR Rate Loans or CDOR Rate Loans,
respectively. Whenever the Borrowers desire to convert or continue Loans as
provided above, the Borrowers shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three Business Days before
the day on which a proposed conversion or continuation of such Loan is to be
effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan or CDOR Rate Loan to be converted or continued, the
last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan or CDOR Rate
Loan. If the Borrowers fail to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan or CDOR Rate
Loan, then the applicable LIBOR Rate Loan or CDOR Rate Loan shall be converted
to a Base Rate Loan or Canadian Prime Rate Loan, respectively. Any such
automatic conversion to a Base Rate Loan or Canadian Prime Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan or CDOR Rate Loan. If the Borrowers request a
conversion to, or continuation of, LIBOR Rate Loans or CDOR Rate Loans, but fail
to specify an Interest Period, they will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.

 

Section 4.03     Fees.

 

(a)     Commitment Fee. Commencing on the Closing Date, subject to Sections 4.14
and 4.15, the Borrowers shall pay to the Administrative Agent, for the account
of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2015
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. Such
commitment fee shall be distributed by the Administrative Agent to the Lenders
(other than any Defaulting Lender) pro rata in accordance with such Lenders’
respective Revolving Credit Commitment Percentages.

 

(b)     Other Fees. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrowers shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

 
-45-

--------------------------------------------------------------------------------

 

  

Section 4.04     Manner of Payment.

 

(a)     Sharing of Payments. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in the
applicable currency, in immediately available funds, and shall be made without
any set off, counterclaim or deduction whatsoever. Any payment received after
such time shall be deemed to have been made on the next succeeding Business Day
for all purposes. Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Revolving Credit Commitment Percentage in respect
of the Revolving Credit Facility (or other applicable share as provided herein)
of such payment and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent on account of the principal of
or interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of the
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of the Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 4.09, 4.10, 4.11 or
11.03 shall be paid to the Administrative Agent for the account of the
applicable Lender. Subject to Section 4.01(b)(iv), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

(b)     Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrowers to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.14(b).

 

Section 4.05     Evidence of Indebtedness.

 

(a)     Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

 
-46-

--------------------------------------------------------------------------------

 

  

(b)     Participations. In addition to the accounts and records referred to in
clause (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

Section 4.06     Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.09, 4.10, 4.11 or 11.03) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

(ii)     the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Loan Parties or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 4.07     Administrative Agent’s Clawback.

 

(a)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03(b) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

 
-47-

--------------------------------------------------------------------------------

 

  

(b)     Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, the Issuing
Lender or the Swingline Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders, the Issuing Lender or the Swingline Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(c)     Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrowers shall not relieve
it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.

 

Section 4.08     Changed Circumstances.

 

(a)     Circumstances Affecting LIBOR Rate and CDOR Availability. In connection
with any request for a LIBOR Rate Loan or a CDOR Rate Loan, or a conversion to
or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that deposits in the applicable currency are not being offered to banks
in the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate or
CDOR, as applicable, for such Interest Period with respect to a proposed LIBOR
Rate Loan or CDOR Rate Loan, or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate or CDOR Rate Loan, as applicable, does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrowers. Thereafter, until the Administrative Agent notifies
the Borrowers that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Rate Loans or CDOR Rate Loans, as applicable, and the
right of the Borrowers to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a CDOR Rate Loan, as applicable, shall be suspended and the
Borrowers shall either (1) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan or CDOR Rate
Loan, as applicable, together with accrued interest thereon (subject to
Section 4.01(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or CDOR Rate Loan; or (2) convert the then outstanding
principal amount of each such LIBOR Rate Loan or CDOR Rate Loan to a Base Rate
Loan or a Canadian Prime Rate Loan, respectively, as to which the interest rate
is not determined by reference to LIBOR or CDOR as of the last day of such
Interest Period.

 

 
-48-

--------------------------------------------------------------------------------

 

  

(b)     Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or CDOR Rate Loan, as applicable, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrowers and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans or CDOR Rate Loans, as applicable, and the right of the Borrowers to
convert any Loan to a LIBOR Rate Loan or CDOR Rate Loan or continue any Loan as
a LIBOR Rate Loan or CDOR Rate Loan, as applicable, shall be suspended and
thereafter the Borrowers may select only Base Rate Loans or Canadian Prime Rate
Loans, as applicable, hereunder, (ii) all Base Rate Loans and Canadian Prime
Rate Loans shall cease to be determined by reference to LIBOR or CDOR,
respectively, and (iii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan or CDOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan or a Canadian Prime Rate Loan as to which the
interest rate is not determined by reference to LIBOR or CDOR, respectively, for
the remainder of such Interest Period.

 

Section 4.09     Indemnity. Subject to Section 11.28, each Borrower, jointly and
severally, hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or CDOR Rate Loan or from
fees payable to terminate the deposits from which such funds were obtained)
which may arise or be attributable to each Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
(a) as a consequence of any failure by the Borrowers to make any payment when
due of any amount due hereunder in connection with a LIBOR Rate Loan or CDOR
Rate Loan; (b) due to any failure of the Borrowers to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation; or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan or CDOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans or CDOR Rate Loans in the London or Canadian interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrowers through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 

Section 4.10     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;

 

 
-49-

--------------------------------------------------------------------------------

 

  

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the Issuing Lender or the London or Canadian
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans or CDOR Rate Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Rate Loan or CDOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, the Issuing Lender or such other Recipient,
the Borrowers shall promptly pay to any such Lender, the Issuing Lender or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrowers shall
promptly pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrowers, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender, the Issuing Lender
or such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender, the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender, the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender,
the Issuing Lender or such other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

 
-50-

--------------------------------------------------------------------------------

 

  

Section 4.11     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes ,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 4.11(a)) the applicable Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)     Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)     Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.11) payable
or paid by the Administrative Agent or such Lender or required to be withheld or
deducted from a payment to the Administrative Agent or such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).

 

(e)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 4.11, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 
-51-

--------------------------------------------------------------------------------

 

  

(f)     Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.11(f)(i),
(ii) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person:

 

(i)     any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S. backup
withholding Tax;

 

(ii)     any Foreign Lender shall deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(A)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(B)     executed originals of IRS Form W-8ECI;

 

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly executed originals of IRS Form W-8BEN or W-8BEN-E;

 

 
-52-

--------------------------------------------------------------------------------

 

  

(D)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; or

 

(E)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(iii)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid by the Borrowers pursuant to this Section),
it shall pay to the applicable indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the applicable indemnifying party, upon the request
of the Administrative Agent, such Lender or the Issuing Lender, agrees to repay
the amount paid over pursuant to this clause (g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent, the Issuing Lender or any Lender be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the Administrative Agent or Lender in a less favorable net
after-Tax position than the Administrative Agent or Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

 

 
-53-

--------------------------------------------------------------------------------

 

  

(h)     Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.

 

(i)     Issuing Bank. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Bank.

 

Section 4.12     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrowers to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.11, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrowers are required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender declines to make a LIBOR Rate Loan or CDOR Rate
Loan, or a conversion or continuation thereof pursuant to Section 4.08, and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 4.12(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.10), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)     the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.10;

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.09) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

 
-54-

--------------------------------------------------------------------------------

 

  

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with Applicable Law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 4.13     Increase in Revolving Credit Commitment.

 

(a)     Request for Increase. Provided there exists no Default or Event of
Default, upon written notice to the Administrative Agent (which shall promptly
notify the Lenders in accordance with its customary practice), the Borrowers may
from time to time request an increase in the Revolving A Commitments and/or the
Revolving B Commitments by an aggregate principal amount not exceeding
$75,000,000.00; provided that such increase shall not be less than a minimum
principal amount of $10,000,000.00. Such notice shall specify the date (an
“Increased Amount Date”) on which the Borrowers propose that any such increase
in the aggregate Revolving Credit Commitments shall be effective, which shall be
a date not less than ten Business Days after the date on which such notice is
delivered to Administrative Agent, which date may be adjusted by the Borrowers
and the Administrative Agent.

 

(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent by the proposed Increased Amount Date whether or not it
agrees to increase its applicable Revolving Credit Commitment, which shall be at
such Lender’s sole discretion to elect or decline, and, if so, whether by an
amount equal to, greater than, or less than its applicable Revolving Credit
Commitment Percentage of such requested increase.

 

(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Required Lenders and the
approvals required for an Eligible Assignee, the Borrowers may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)     Allocations. If the aggregate Revolving Credit Commitments are increased
in accordance with this Section 4.13, the Administrative Agent and the Borrowers
shall determine the final allocation of such increase. The Administrative Agent
shall, in accordance with its customary practice, promptly notify the Borrowers
and the Lenders of the final allocation of such increase.

 

 
-55-

--------------------------------------------------------------------------------

 

  

(e)     Conditions to Effectiveness of Increase. Any such increase of the
Revolving Credit Commitments shall be effective as of such Increased Amount
Date; provided that: (i) no Default or Event of Default shall exist on such
Increased Amount Date before and after giving effect to (A) any increase in the
Revolving Credit Commitments, and (B) the making of any Loans pursuant thereto;
(ii) the Borrowers shall deliver to the Administrative Agent an Officer’s
Compliance Certificate of the Borrowers dated as of the Increased Amount Date
(in sufficient copies for each Lender) certifying that the Borrowers will be in
pro forma compliance (based on the most recent fiscal quarter period for which
financial statements are available) with the financial covenants set out in
Sections 7.15 and 7.16 of this Agreement both before and after giving effect to
(A) any increase in the Revolving Credit Commitments, and (B) the making of any
Loans pursuant thereto; (iii) the Borrowers shall pay any upfront fees or other
fees, costs and expenses associated with any addition of additional Lenders
pursuant to Section 4.13(c); (iv) the outstanding Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the applicable Lenders in accordance with their revised Revolving Credit
Commitment Percentages, and the applicable Lenders agree to make all payments
and adjustments necessary to effect such reallocation and the Borrowers shall
pay any and all costs required pursuant to Section 4.09 in connection with such
reallocation as if such reallocation were a repayment; and (v) the Borrowers
shall deliver or cause to be delivered any customary legal opinions or other
documents (including a resolution duly adopted by the board of directors (or
equivalent governing body) of the Borrowers authorizing such increase in the
Revolving Credit Commitments) reasonably requested by Administrative Agent in
connection with any such transaction.

 

(f)     Conflicting Provisions. This Section 4.13 shall supersede any provisions
in Sections 4.06 or 11.02 to the contrary.

 

Section 4.14     Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrowers shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount equal to such Fronting Exposure.

 

(a)     Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrowers will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such Property as may otherwise be provided for herein.

 

(c)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the event which occasioned the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Lender and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the Issuing Lender and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

 
-56-

--------------------------------------------------------------------------------

 

  

Section 4.15     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments under the Credit
Facility without giving effect to Section 4.15(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 4.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

 
-57-

--------------------------------------------------------------------------------

 

  

(iii)     Certain Fees.

 

(A)     Each Defaulting Lender shall not be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender.

 

(B)     Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.03 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

 

(C)     With respect to any letter of credit commission not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, unless Cash Collateral has been provided with respect to such Fronting
Exposure, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) no Event of Default exists at such time, and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

 

 
-58-

--------------------------------------------------------------------------------

 

  

(b)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Credit Facility (without giving effect to Section 4.15(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 4.16     Agreement with Respect to the Revolving B Commitment and the
Revolving B Exposure. For so long as the Revolving B Commitment has not been
terminated and thereafter for so long as the Secured Obligations in respect of
the Revolving B Exposure remain outstanding, the Administrative Agent, the
Lenders, the Borrowers and the other Loan Parties hereby acknowledge and agree
that none of the Company, OPI, Bioriginal Omega or any other Loan Party or
Person shall be obligated or required to deposit any funds with the
Administrative Agent or any Lender holding all or any portion of the Revolving B
Commitment or the Revolving B Exposure for the purpose of such Lender
maintaining, increasing, renewing or otherwise continuing its Revolving B
Commitment or making, continuing, renewing, extending or maintaining Loans or
other Extensions of Credit under the Revolving B Commitment.

 

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING AND COLLATERAL

 

Section 5.01     Conditions to Closing. The obligation of the Lenders to close
this Agreement and the amendment and restatement of the Existing Loan Agreement
is subject to the satisfaction of each of the following conditions:

 

(a)     Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note, a Swingline Note in
favor of the Swingline Lender, and the Collateral Documents (including any
amendment, reaffirmation or assignment thereof), together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect, and no Default or Event of Default shall exist hereunder or
thereunder.

 

(b)     Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

 

 
-59-

--------------------------------------------------------------------------------

 

  

(i)     Officer’s Certificate. A certificate from a Responsible Officer of the
Borrowers to the effect that (A) all representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Loan Parties is in
violation of any of the covenants contained in this Agreement or the other Loan
Documents; (C) no Default or Event of Default has occurred and is continuing;
(D) since December 31, 2014 no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (E) each of the Loan Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.01 and Section 5.02.

 

(ii)     Certificate of Secretary of each Loan Party. A certificate of a
Responsible Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Loan Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation; (B) the bylaws or other governing document of such
Loan Party as in effect on the Closing Date; (C) resolutions duly adopted by the
board of directors (or other governing body) of such Loan Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party; and (D) each certificate required to be delivered pursuant to
Section 5.01(b)(iii).

 

(iii)     Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Loan Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Loan Party has filed required tax returns and
owes no delinquent taxes.

 

(iv)     Opinions of Counsel. Favorable opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

 

(c)     Personal Property Collateral and Aircraft Collateral.

 

(i)     Filings and Recordings. The Administrative Agent shall have received all
filings and recordations (including all UCC financing statements, PPSA financing
statements and FAA filing documents) that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (except for Permitted Liens).

 

(ii)     Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Equity
Interests pledged pursuant to the Collateral Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Collateral Documents together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof.

 

 
-60-

--------------------------------------------------------------------------------

 

  

(iii)     Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Loan Parties under the Uniform
Commercial Code (or applicable judicial docket) or PPSA, as applicable, as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code or PPSA, as applicable, should be made to evidence or perfect
security interests in all assets of such Loan Party, indicating among other
things that the assets of each such Loan Party are free and clear of any Lien
(except for Permitted Liens).

 

(iv)     Insurance. The Administrative Agent shall have received evidence of all
insurance, required pursuant to Section 7.04, evidence of payment of all
insurance premiums for the current policy year of each (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all such policies for property hazard insurance and
as additional insured on all policies for liability insurance, and if requested
by the Administrative Agent, copies of such insurance policies.

 

(v)     As to Aircraft. The Administrative Agent shall have received an Aircraft
Security Agreement, duly executed by each Loan Party that owns any aircraft,
together with an aircraft title memorandum as to each aircraft evidencing that
such aircraft is free and clear of all Liens other than Permitted Liens.

 

(d)     Real Property Collateral.

 

(i)     Title Insurance. The Administrative Agent shall have received a
commitment or, in the case of real property collateral located in the United
States or, as applicable or customary in the relevant province, Canada, a
marked-up commitment for a policy of title insurance or an acceptable
endorsement to an existing policy of title insurance, insuring the Secured
Parties’ first priority Mortgages and showing no Liens prior to the Secured
Parties’ Liens other than Permitted Liens, with title insurance companies
acceptable to the Administrative Agent on the Property subject to a Mortgage
with the final title insurance policy or endorsement being delivered within 30
days after the Closing Date. Further, the Borrowers agree to provide or obtain
any customary statutory declaration or affidavits and indemnities as may be
required or necessary to obtain title insurance satisfactory to the
Administrative Agent.

 

(ii)     Title Exceptions. The Administrative Agent shall have received copies
of all recorded documents creating exceptions to the title policy or endorsement
referred to in Section 5.01(d)(i).

 

(iii)     Matters Relating to Flood Hazard Properties. Evidence as to
(A) whether any Mortgaged Property is in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
“Flood Hazard Property”) and (B) if any Mortgaged Property is a Flood Hazard
Property, (1) whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (2) the applicable
Loan Party’s written acknowledgment of receipt of written notification from
Lender (x) as to the fact that such Mortgaged Property is a Flood Hazard
Property and (y) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (3) copies of certificates of insurance of the Loan Parties evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent on behalf of the Secured Parties, as first mortgagee/loss payee, and, if
requested by the Administrative Agent, copies of such flood insurance policies
and all endorsements thereto. Notwithstanding the foregoing, with respect to
real property collateral located in Canada, such evidence shall be provided only
to the extent applicable or customary in the relevant province, or as reasonably
requested by the Administrative Agent.

 

 
-61-

--------------------------------------------------------------------------------

 

  

(iv)     Surveys. A survey of the sites of the real property covered by the
Mortgages, dated a date reasonably satisfactory to each of the Administrative
Agent and such title insurance company by an independent professional licensed
land surveyor, which surveys in respect of property located in the United States
shall be sufficient to delete any standard printed survey exception contained in
the applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2005 with all items from Table A thereof completed, except for
Nos. 1, 5, 12, 14 and 15.

 

(v)     Tax Issues. Evidence satisfactory to the Administrative Agent: (A) of
the identity of all taxing authorities and any applicable utility districts (or
similar authorities) having jurisdiction over each Mortgaged Property or any
portion thereof; (B) that all taxes and any other similar charges have been
paid, including copies of receipts or statements marked “paid” by the
appropriate authority; and (C) if applicable, that each Mortgaged Property is a
separate tax lot or lots with separate assessment or assessments of the land and
the improvements thereon, independent of any other land or improvements and that
each Mortgaged Property is a separate legally subdivided parcel (delivery of
relevant title insurance policy endorsements acceptable to the Administrative
Agent shall be deemed to satisfy this clause (C)).

 

(vi)     Environmental Assessments. The Administrative Agent shall have received
a Phase I environmental assessment and such other environmental report
reasonably requested by the Administrative Agent, in each case addressed to
Administrative Agent (or in respect of which a suitable reliance letter has been
obtained) regarding each parcel of real property subject to a Mortgage by an
environmental engineering firm acceptable to the Administrative Agent showing no
environmental conditions in violation of Environmental Laws or liabilities under
Environmental Laws, either of which could reasonably be expected to have a
Material Adverse Effect.

 

(vii)     Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders, including landlord agreements/waivers, engineering and
structural reports and permanent certificates of occupancy (if available), each
in form and substance satisfactory to the Administrative Agent.

 

(e)     Vessels.

 

(i)     Mortgage Trust Agreement. The Administrative Agent shall have received a
duly authorized, executed and delivered Mortgage Trust Agreement, together with
a trust receipt, as such term is defined therein, for a First Preferred Ship
Mortgage and an Assignment of Insurances with respect to each Vessel that is an
Eligible Vessel.

 

(ii)     First Preferred Ship Mortgages and Assignment of Insurances. The
Administrative Agent shall have received a copy of a First Preferred Ship
Mortgage, duly executed by each Loan Party that owns an Eligible Vessel,
together with U.S. Coast Guard documentation, records and abstracts, including
copies of a valid U.S. Coast Guard Certificate of Documentation with a valid
fishery endorsement issued (or coastwise trade endorsements, as their use may
require) with respect to each such Eligible Vessel, demonstrating that each such
Eligible Vessel is duly documented with the U.S. Coast Guard and authorized for
employment in the U.S. Fisheries Trade and/or the U.S. coastwise trade and that
each such Eligible Vessel is free and clear of all Liens other than Permitted
Liens and an Assignment of Insurances, duly executed by each Loan Party that
owns an Eligible Vessel.

 

 
-62-

--------------------------------------------------------------------------------

 

  

(iii)     Recording of First Preferred Ship Mortgages. The Administrative Agent
shall have received evidence of recording of the First Preferred Ship Mortgages
with the U.S. Coast Guard National Vessel Documentation Center.

 

(f)     Consents; Defaults.

 

(i)     Governmental and Third Party Approvals. The Loan Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby, including those required pursuant to 46
C.F.R. § 356.19(b)(6) and (c) and, to the extent required, 46 U.S.C.
§ 31322(f)(2), and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Loan Parties or
such other transactions or that could seek or threaten any of the foregoing, and
no law or regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

 

(ii)     No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

 

(g)     Financial Matters.

 

(i)     Financial Statements. The Administrative Agent shall have received the
unaudited consolidated balance sheet of the Borrowers and their Subsidiaries as
of March 31, 2015 and related unaudited consolidated interim statements of
income and retained earnings.

 

(ii)     The pro forma capital and ownership structure and the equity holding
arrangements of the Company and its Subsidiaries (and all agreements relating
thereto) will be reasonably satisfactory to the Administrative Agent. The
Administrative Agent will be satisfied with the terms and amounts of any
intercompany loans among the Loan Parties and the flow of funds in connection
with the Closing Date.

 

(iii)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (A) copies of satisfactory
audited consolidated financial statements for the Borrowers and their
Subsidiaries for the three fiscal years most recently ended for which financial
statements are available and interim unaudited financial statements for each
quarterly period ended since the last audited financial statements for which
financial statements are available and (B) projections prepared by management of
balance sheets, income statements and cash flow statements of the Borrowers and
their Subsidiaries for the term of the Senior Credit Facility, subject to the
assumption that such projections have been prepared based on reasonable
assumptions made at the time of preparation.

 

 
-63-

--------------------------------------------------------------------------------

 

  

(iv)     Financial Condition/Solvency Certificate. Each Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of such Borrower, that after giving effect to this Agreement
and the transactions contemplated hereby, such Borrower is Solvent and the Loan
Parties, on an aggregate basis, are Solvent.

 

(v)     Payment at Closing. The Borrowers shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 4.03 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

 

(h)     Miscellaneous.

 

(i)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrowers in accordance with Section 2.03(a) and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

 

(ii)     Notice of Final Agreement. Each Loan Party shall have executed a notice
in compliance with the provisions of Section 26.02 of the Texas Business and
Commerce Code (the “Notice of Final Agreement”).

 

(iii)     PATRIOT Act. At least five business days prior to the Closing Date,
the Loan Parties shall have provided to the Administrative Agent and the Lenders
the documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

 

(iv)     Collateral Protection Insurance Notice. The Borrowers shall have
provided to the Administrative Agent the collateral protection insurance notice
required under Texas law.

 

(v)     HSBC Indebtedness. The Borrowers shall have provided to the
Administrative Agent evidence that the HSBC Indebtedness (other than the HSBC
Equipment Lease) has been or concurrently with the Closing Date is being repaid
and all Liens securing obligations thereunder have been or concurrently with the
Closing Date are being released; provided that the letters of credit listed on
Schedule 5.01 issued by HSBC Bank Canada (as renewed, extended or otherwise
amended but not increased, the “Continuing Letters of Credit”) shall continue
after the payoff of such Indebtedness owing to HSBC Bank Canada and such
Continuing Letters of Credit shall be secured either by, at Biorginal Omega’s
option, (A) cash collateral pledged by Bioriginal Omega to HSBC Bank Canada, or
(B) a Letter of Credit issued under this Agreement, in either case in the
aggregate amount equal to 105% of the face amount of such Continuing Letters of
Credit to be held by HSBC Bank Canada for so long as the Continuing Letters of
Credit remain outstanding.

 

 
-64-

--------------------------------------------------------------------------------

 

  

(vi)     Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

Section 5.02     Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan (other than the
automatic conversion of LIBOR Rate Loans to Base Rate Loans or CDOR Rate Loans
to Canadian Prime Rate Loans pursuant to this Agreement) and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

 

(a)     Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date.

 

(b)     No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

 

(c)     Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the
Borrowers in accordance with Section 2.03(a) or Section 4.02, as applicable.

 

(d)     In the case of an Extension of Credit to be denominated in Canadian
Dollars or an Alternative Currency, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent would make it impracticable for such Extension of
Credit to be denominated in Canadian Dollars or the relevant Alternative
Currency.

 

(e)     Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

 

 
-65-

--------------------------------------------------------------------------------

 

  

Section 5.03     Assets of Borrowers. The payment and performance of the Secured
Obligations shall be secured by a first and superior Lien (except for Permitted
Liens) against all of the assets of each Borrower (other than Excluded Property)
pursuant to the terms of one or more Security Agreements, Mortgages, First
Preferred Ship Mortgages, Assignments of Insurances, Aircraft Security
Agreements, and other appropriate Collateral Documents. Upon the Administrative
Agent’s request, Borrowers will, with respect to deposit accounts and investment
property that is not Excluded Property held with a financial intermediary other
than the Administrative Agent, cause such financial intermediary to enter into a
control agreement with the Administrative Agent in form and substance
satisfactory to the Administrative Agent.

 

Section 5.04     Assets of Subsidiaries. The payment and performance of the
Secured Obligations shall be secured by a first and superior Lien (subject only
to Permitted Liens) against all of the assets (other than Excluded Property) of
each Subsidiary other than Unrestricted Subsidiaries or Inactive Subsidiaries
pursuant to the terms of one or more Security Agreements, Mortgages, First
Preferred Ship Mortgages, Assignments of Insurances, Aircraft Security
Agreements, and other appropriate Collateral Documents. Upon the Administrative
Agent’s request, such Subsidiaries will, with respect to deposit accounts and
investment property that is not Excluded Property held with a financial
intermediary other than the Administrative Agent, cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent.

 

Section 5.05     Guaranty. The payment and performance of the Secured
Obligations shall be unconditionally guaranteed by the Guarantors, pursuant to
one or more Guaranty Agreements, which shall be satisfactory in form and
substance to the Administrative Agent.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Loan Parties, subject to
Section 11.28, jointly and severally, hereby represent and warrant to the
Administrative Agent and the Lenders both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Closing Date and as otherwise set forth in Section 5.02,
that:

 

Section 6.01     No Liens. Each Loan Party has good and defensible title to all
of its assets, and none of such assets are subject to any Lien except for
Permitted Liens.

 

Section 6.02     Financial Statements. The financial statements of each Borrower
heretofore delivered to the Administrative Agent and any Lender have been
prepared in accordance with GAAP and fairly present such Borrower’s financial
condition as of the date or dates thereof, and there have been no material
adverse changes in such Borrower’s financial condition or operation since the
date or dates thereof.

 

Section 6.03     Good Standing. The Company is a corporation, duly organized,
validly existing and in good standing under the laws of Nevada and has the power
and authority to own its Property and to carry on its business in each
jurisdiction in which it does business and in which the failure to be so
qualified would (when considered alone or when aggregated with the effect of
failure to qualify in all other jurisdictions) have a Material Adverse Effect.
OPI is a corporation, duly organized, validly existing and in good standing
under the laws of Virginia and has the power and authority to own its Property
and to carry on its business in each jurisdiction in which it does business and
in which the failure to be so qualified would (when considered alone or when
aggregated with the effect of failure to qualify in all other jurisdictions)
have a Material Adverse Effect. Bioriginal Omega is a corporation, duly
organized, validly existing and in good standing under the laws of Saskatchewan
and has the power and authority to own its Property and to carry on its business
in each jurisdiction in which it does business and in which the failure to be so
qualified would (when considered alone or when aggregated with the effect of
failure to qualify in all other jurisdictions) have a Material Adverse Effect.
Each of the Guarantors is a corporation, limited liability company or
partnership, duly organized, validly existing and in good standing under the
laws of its state of incorporation, formation or organization, as the case may
be, and has the power and authority to own its Property and to carry on its
business in each jurisdiction in which it does business and in which the failure
to be so qualified would (when considered alone or when aggregated with the
effect of failure to qualify in all other jurisdictions) have a Material Adverse
Effect.

 

 
-66-

--------------------------------------------------------------------------------

 

  

Section 6.04     Authority and Compliance. Each Loan Party has full power and
authority to execute, deliver and perform the Loan Documents to which it is a
party and to incur and perform the obligations provided for therein. No consent
or approval of any Governmental Authority or other third party (including any
approvals required by the provisions of 46 C.F.R. § 356.19(b)(6) and (c) and, to
the extent applicable, 46 U.S.C. § 31322(f)(2)) is required as a condition to
the validity or performance of any Loan Document other than those which have
already been obtained and are in full force and effect and filings to perfect
Liens created by the Loan Documents, and each Loan Party is in compliance in all
material respects with all Governmental Requirements to which it is subject.

 

Section 6.05     Binding Agreements. This Agreement and the other Loan Documents
executed by each Loan Party constitute valid and legally binding obligations of
such Loan Party, enforceable in accordance with their terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
general equitable principles).

 

Section 6.06     Litigation. Except as set forth on Schedule 6.06, there are no
proceedings involving any Loan Party pending or, to the knowledge of any Loan
Party, threatened before any court or Governmental Authority, agency or
arbitration authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

Section 6.07     No Conflicting Agreements. There is no charter, bylaw, stock
provision, partnership agreement or other document pertaining to the power or
authority of any Loan Party and no provision of any existing agreement,
mortgage, indenture or contract binding on any Loan Party or affecting any
Property of any Loan Party, which would conflict with or in any way prevent the
execution, delivery or carrying out of the terms of this Agreement and the other
Loan Documents.

 

Section 6.08     Taxes. All federal, state, provincial and other material taxes
and assessments due and payable by each Loan Party have been paid or are being
Contested in Good Faith. Each Loan Party has filed all federal, state,
provincial and other material tax returns which it is required to file.

 

Section 6.09     No Default. No Event of Default exists and no Default has
occurred and is continuing.

 

Section 6.10     Adverse Circumstances. Neither the business nor any Property of
any Loan Party is presently affected by any fire, explosion, accident, strike,
lockout, or other dispute, embargo, act of God, act of public enemy, or similar
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

 

 
-67-

--------------------------------------------------------------------------------

 

  

Section 6.11     Accuracy of Information. To the best of each Loan Party’s
knowledge, all factual information furnished to the Administrative Agent and any
Lender in connection with this Agreement and the other Loan Documents (other
than projections and other forward looking statements) is and will be accurate
and complete on the date as of which such information is delivered to the
Administrative Agent and any Lender and is not and will not be incomplete by the
omission of any material fact necessary to make such information not misleading.
Projections and other forward looking information provided to the Administrative
Agent and any Lender were prepared or made by Borrowers in good faith and based
upon good faith estimates and assumptions believed reasonable by management of
Borrowers at the time made, but the parties acknowledge that such information is
not a representation as to future results.

 

Section 6.12     ERISA. As of the date hereof, to the extent any (aggregate or
alone) of the following could reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party is in compliance in all material respects with all
applicable provisions of ERISA; (ii) neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any ERISA Plan;
(iii) no notice of intent to terminate an ERISA Plan has been filed, nor has any
ERISA Plan been terminated; (iv) no Loan Party nor any ERISA Affiliate has
completely or partially withdrawn from a Multiemployer Plan; and (v) each Loan
Party and each ERISA Affiliate have met their minimum funding requirements under
ERISA with respect to all of their ERISA Plans.

 

Section 6.13     Environmental. The conduct of each Loan Party’s business
operations and the condition of each Loan Party’s Property does not and will not
violate any federal laws, rules or ordinances for environmental protection, or
regulations of the Environmental Protection Agency, or any applicable local or
state law, rule, regulation or rule of common law (including, in the case of any
Canadian Bioriginal Party that is a Loan Party, any laws, rules or ordinances,
or law, rule, regulation or rule of common law, of any Governmental Authority
having jurisdiction over such Bioriginal Party), or any judicial interpretation
thereof relating primarily to the environment or Hazardous Materials if, as a
result thereof, a Material Adverse Effect could reasonably be expected to result
therefrom.

 

Section 6.14     Subsidiaries. No Borrower has any Subsidiaries except those
listed on Schedule 6.14.

 

Section 6.15     Anti-Corruption Laws and Sanctions. None of (a) the Borrowers,
any Subsidiary or any of their respective directors, officers, employees or
affiliates, or (b) to the knowledge of each Borrower, any agent or
representative of such Borrower or any respective Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby is a Sanctioned Person or currently the subject or target of any
Sanctions.

 

Section 6.16     Vessels. On the date hereof, no Loan Party owns any Vessels
other than the Vessels set forth on Schedule 6.16. Schedule 6.16 identifies each
Vessel owned on the date hereof that secures NMFFP Financing permitted by
Section 8.04(b). Each Loan Party that owns a Vessel is a U.S. Citizen and each
Vessel is owned by a U.S. Citizen. Each Vessel is in compliance with all
Governmental Requirements applicable to Vessels documented under U.S. flag and
engaged in the U.S. Fisheries Trade, duly documented in the name of the
applicable Loan Party under the laws and flag of the United States with a valid
fishery endorsement, or coastwise trade endorsement, as its use may require, on
its U.S. Coast Guard Certificate of Documentation, and duly qualified for the
U.S. Fisheries Trade and/or the U.S. coastwise trade, except where failure to so
comply could not reasonably be expected to result in a Material Adverse Effect
or could result in loss or forfeiture of its fishery endorsement or disqualify
it from operating in the U.S. Fisheries Trade, if it has a fishery endorsement
to the Certificate of Documentation.

 

 
-68-

--------------------------------------------------------------------------------

 

  

Section 6.17     Real Property. Set forth on Schedule 6.17 is a list of all real
property located in the United States that is owned or leased by the Loan
Parties as of the Closing Date (including an indication of any owned real
property pledged to secure NMFFP Financings).

 

Section 6.18     Aircraft. Set forth on Schedule 6.18 is a list of all aircraft
(including serial number, year and N-number) owned by the Loan Parties as of the
Closing Date. Each of the Loan Parties that owns any aircraft are “citizens of
the United States” as such term in defined in § 40102(a)(15) of the Federal
Aviation Act.

 

Section 6.19     Perfection of Security Interests in Collateral. Each Collateral
Document, including the First Preferred Ship Mortgages and Assignment of
Insurances, creates in favor of the Administrative Agent or the Mortgage Trust
on behalf of the Secured Parties a Lien that has attached in the Collateral
secured thereby. Upon the (a) filing of the UCC-1 or PPSA financing statements
and comparable other documents in each appropriate jurisdiction, (b) recording
of the notices of grants of security interests referred to in the Security
Agreements in the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, (c) recording of any Mortgages,
(d) filing of any Aircraft Security Agreements, (e) filing with the U.S. Coast
Guard National Vessel Documentation Center of a First Preferred Ship Mortgage
with respect to each U.S. flagged Eligible Vessel, and (f) taking possession of
any Collateral with respect to which the Administrative Agent’s interest may
only be perfected by possession, such Liens on the Collateral granted thereby
shall be perfected, first priority security interests (subject to Permitted
Liens), and no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with Applicable Law. Within 15 Business Days following the Closing
Date, the Administrative Agent shall cause the Mortgage Trustee to release of
record each Excluded Vessel and each Ineligible Vessel which is subject to any
First Preferred Ship Mortgage as of the Closing Date.

 

Upon written request by the Borrowers, the Administrative Agent will release its
Liens on the Reedville Evaporator Unit and upon such release OPI may grant a
security interest in the Reedville Evaporator Unit to secure the NMFFP Financing
as NMFFP Collateral; in connection with such release, the Borrowers shall
provide the Administrative Agent with a more detailed description of the
Reedville Evaporator Unit. Contemporaneously with the release of the Reedville
Evaporator Unit, OPI shall grant to the Administrative Agent, for the benefit of
the Secured Parties, a first priority Lien (except for Permitted Liens) upon the
Vessel Rappahannock, Official No. 650997, and the Borrowers shall execute such
supplements to fleet mortgage, supplements to assignment of insurances, and
other documents as required by Administrative Agent, in form and substance
satisfactory to the Administrative Agent in its sole discretion.

 

Section 6.20     Continuation of Representations and Warranties. All
representations and warranties made under this Agreement shall be deemed to be
made at and as of the date hereof and at and as of the date of any future Loan
and in all instances shall be true and correct in all material respects, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such future Loan, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

 

Section 6.21     Intellectual Property Matters. Each Loan Party owns or
possesses rights to use all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Loan Party is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations.

 

 
-69-

--------------------------------------------------------------------------------

 

  

Section 6.22     Solvency. The Loan Parties, on a consolidated basis, are
Solvent.

 

Section 6.23     Canadian Pension Plans.

 

(a)     No Loan Party has established, maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Canadian Pension Plan other than (i) on the Closing Date, those
listed on Schedule 6.23 and (ii) thereafter, Canadian Pension Plans not
otherwise prohibited by this Agreement.

 

(b)     All obligations of each Loan Party (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans or the funding agreements therefor
have been performed in a timely fashion save for any failure to do so which
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding disputes concerning the assets held pursuant to any such funding
agreement which would reasonably be expected to have a Material Adverse Effect.

 

(c)     All contributions or premiums required to be made by any Loan Party to
the Canadian Pension Plans have been made in a timely fashion in accordance with
the terms of the Canadian Pension Plans and Applicable Law save for any failure
to do so which would not reasonably be expected to have a Material Adverse
Effect.

 

(d)     All employee contributions to the Canadian Pension Plans required to be
made by way of authorized payroll deduction have been properly withheld by each
Loan Party and fully paid into the Canadian Pension Plans in a timely fashion
save for any failure to do so which would not reasonably be expected to have a
Material Adverse Effect.

 

(e)     All reports and disclosures relating to the Canadian Pension Plans
required by any Applicable Law have been filed or distributed in a timely
fashion save for any failure to do so which would not reasonably be expected to
have a Material Adverse Effect.

 

(f)     There have been no improper withdrawals, or applications of, the assets
of any of the Canadian Pension Plans which would reasonably be expected to have
a Material Adverse Effect.

 

(g)     No amount is owing by any of the Canadian Pension Plans under the ITA,
any taxation statute or otherwise which would reasonably be expected to have a
Material Adverse Effect.

 

(h)     There are no pending or, to the knowledge of any Loan Party, after due
inquiry, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Canadian Pension Plan which would reasonably be
expected to have a Material Adverse Effect. There exists no state of facts which
after notice or lapse of time or both could reasonably be expected to give rise
to any such proceeding, claim, action or lawsuit.

 

(i)     Each Canadian Pension Plan is in compliance with the applicable
provisions of the ITA and other Applicable Law save for non-compliance which
would not reasonably be expected to have a Material Adverse Effect.

 

(j)     No Canadian Pension Plan contains a “defined benefit provision” as such
term is defined in the ITA.

 

 
-70-

--------------------------------------------------------------------------------

 

  

ARTICLE VII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower will, and each other Loan Party (except in
the case of the covenants set forth in Sections 7.01, 7.15, 7.16, and 7.17)
will, subject to Section 11.28:

 

Section 7.01     Financial Statements and Other Information. Deliver or cause to
be delivered to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)     Annual Financial Statements. Within 120 days of a Borrower’s fiscal year
end, such Borrower’s annual financial statements (including a balance sheet,
profit and loss statement and statement of cash flows, with supporting
schedules). These financial statements must be audited (with an unqualified
opinion) by an independent certified public accountant acceptable to the
Administrative Agent. The financial statements shall be prepared on a
consolidated basis and in reasonable detail.

 

(b)     Quarterly Financial Statements. Within 45 days of the period’s end
(excluding the last period in each fiscal year), such Borrower’s quarterly
financial statements (including a balance sheet, profit and loss statement and
statement of cash flows, with supporting schedules), certified and dated by an
authorized financial officer of such Borrower. These financial statements may be
Borrower prepared. The financial statements shall be prepared on a consolidated
basis and in reasonable detail.

 

(c)     SEC Filings. Copies of such Borrower’s Form 10-K Annual Report, Form
10-Q Quarterly Report and Form 8-K Current Report promptly after the date of
filing with the SEC.

 

(d)     Officer’s Compliance Certificate. Within the period(s) provided in
Section 7.01(a) and (b) above, an Officer’s Compliance Certificate of Borrowers
in the form of Exhibit F attached hereto (an “Officer’s Compliance Certificate”)
signed by authorized financial officers of Borrowers setting forth (i) the
information and computations (in sufficient detail) to establish whether or not
Borrowers are in compliance with all financial covenants at the end of the
period covered by the financial statements then being furnished and (ii) whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any Event of Default under this
Agreement and, if any such Event of Default exists, specifying the nature
thereof and the action Borrowers are taking and proposes to take with respect
thereto.

 

(e)     Update of Schedules. Within the period(s) provided in Section 7.01(a)
above, a report signed by a Responsible Officer of the Company that supplements
Schedules 6.06, 6.14, 6.16, 6.17 and 6.18, such that, as supplemented, such
Schedules would be accurate and complete as of such date.

 

(f)     Vessels. (i) Within the period(s) provided in Section 7.01(a) above, a
report detailing the flag (if other than the United States) and, with respect to
each Vessel which has been relocated to any area other than the Atlantic
seaboard or the Gulf Coast, the then current location of each of the Vessels;
and (ii) within five days after receipt of notice or knowledge by any Loan
Party, notice of (A) any arrest of any Vessel or the exercise or purported
exercise of any Lien on any Vessel, (B) any intended deactivation or lay-up of
any Vessel, or (C) any loss of any material certification, including any fishery
endorsement, with respect to any Vessel, excluding for purposes of this clause,
notices pertaining to the Ineligible Vessels and Excluded Vessels.

 

 
-71-

--------------------------------------------------------------------------------

 

  

(g)     Projections. Within 30 days of each fiscal year end of such Borrower,
such Borrower’s annual projections, specifying the assumptions used in creating
the projections.

 

(h)     “Know Your Customer”. Promptly upon the request thereof, such other
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, the PATRIOT Act) as from time to time reasonably
requested by the Administrative Agent to any Lender.

 

(i)     Additional Information. Such additional information, reports and
statements with respect to the business operations and financial condition of
such Borrower as the Administrative Agent or any Lender may reasonably request
from time to time.

 

Section 7.02     Adverse Conditions or Events. Promptly advise the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice) in writing of (a) any
condition, event or act which comes to its attention that would or could
reasonably be expected to materially adversely affect any Loan Party’s financial
condition or operations, the Collateral from time to time securing the Secured
Obligations, or Lender’s rights under the Loan Documents; (b) any litigation
filed by or against any Loan Party which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; (c) the
occurrence of any Event of Default, or of any Default, or the failure of any
Loan Party to observe any of its undertakings hereunder or under any of the
other Loan Documents; (d) any uninsured or partially uninsured loss through
fire, theft, liability or Property damage in excess of an aggregate of
$5,000,000.00; and (e) any other event which has or could reasonably be expected
to have a Material Adverse Effect.

 

Section 7.03     Taxes and Other Obligations. Pay all of such Loan Party’s
taxes, assessments and other obligations, including taxes and assessments and
lawful claims which, if unpaid, might by law become a Lien against the assets of
such Loan Party, as the same become due and payable, except to the extent the
same are being Contested in Good Faith.

 

Section 7.04     Insurance. Keep its properties of an insurable nature
(including all Vessels, aircraft, and all real property) insured at all times
against such risks and to the extent that like properties are customarily
insured by other companies engaged in the same or similar businesses similarly
situated, maintain insurance of the types (including worker’s compensation
insurance, liability insurance and casualty insurance) and in the coverage
amounts and with reasonable deductibles as are usual and customary, with
financially sound and reputable insurance companies not Affiliates of the Loan
Parties. Such Loan Party shall promptly give the Mortgage Trustee (if
applicable) and the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary procedure)
notice of any cancellation, alteration or amendment of an insurance policy
received by it from an insurer or from the operator. If requested by the
Administrative Agent, such insurance policies shall (a) provide that the
Administrative Agent shall receive prompt notice of any claims filed thereunder;
(b) include a standard mortgagee clause in favor of the Administrative Agent on
behalf of the Secured Parties with loss payable for all claims of $5,000,000.00
or more to the Administrative Agent on behalf of the Secured Parties; and
(c) provide that no adverse alteration or cancellation thereof shall be
effective as against the Administrative Agent on behalf of the Secured Parties
until 30 days after written notice of such alteration or cancellation is given
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary procedure). Each Loan
Party shall deliver to the Administrative Agent certificates of insurance
coverage on the Closing Date and thereafter as and when requested by the
Administrative Agent, and, if requested by the Administrative Agent, copies of
such insurance policies and all endorsements thereto.

 

 
-72-

--------------------------------------------------------------------------------

 

  

Section 7.05     Compliance with Governmental Requirements. (a) Comply in all
material respects with all applicable Governmental Requirements (including the
Jones Act and all laws applicable to the U.S. Fisheries Trade) and provide
evidence thereof to the Administrative Agent if requested by the Administrative
Agent, and (b) comply with and satisfy all legal requirements of each Vessel’s
home port, now or hereafter from time to time in effect, in order that such
Vessel shall continue to be documented pursuant to the laws of the jurisdiction
of its home port with such endorsements as shall qualify such Vessel for
participation in trades and services to which it may be dedicated from time to
time and not do or allow to be done anything whereby such documentation is or
could reasonably be expected to be forfeited.

 

Section 7.06     Environmental. Except where failure to do so would not
reasonably be expected to cause a Material Adverse Effect, each Loan Party will
comply in all material respects with all environmental, health, and safety laws
and regulations applicable to it. The Loan Parties shall immediately notify the
Administrative Agent of any material remedial action taken by any Loan Party
under environmental laws with respect to such Loan Party’s business operations.
Except where failure to do so would not reasonably be expected to cause a
Material Adverse Effect, the Loan Parties will not use or permit any other party
to use any Hazardous Materials at any of their places of business or at any
other Property owned by the Loan Parties except such materials as are incidental
to the Loan Parties’ normal course of business, maintenance and repairs and
which are handled in compliance with all applicable environmental laws. Upon the
reasonable written request of the Administrative Agent following the occurrence
of any event or the discovery of any condition which the Administrative Agent
reasonably believes has caused (or could be reasonably expected to cause) the
representations and warranties set forth in Section 6.13 to be untrue in any
material respect, furnish or cause to be furnished to the Administrative Agent,
at the Loan Parties’ expense, a report of an environmental assessment of said
occurrence or discovery in reasonable scope, form and depth (including, where
appropriate, invasive soil or groundwater sampling) by a consultant reasonably
acceptable to the Administrative Agent. If the Loan Parties fail to deliver such
an environmental report within 75 days after receipt of such written request,
then the Administrative Agent may arrange for the same, and the Loan Parties
hereby grant to the Administrative Agent and its representatives access to such
real properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents. The Loan Parties shall provide the
Administrative Agent, its agents, contractors, employees and representatives
with access to and copies of any and all data and documents relating to or
dealing with any Hazardous Materials used, generated, manufactured, stored or
disposed of by their business operations within ten days of the request
therefor.

 

Section 7.07     Compliance with Material Agreements. Comply in all respects
with all existing and future agreements, indentures, mortgages, or documents
which are binding upon it or affect any of its properties or business, a breach
of which (when considered alone or when aggregated with the effect of other
breaches) could reasonably be expected to have a Material Adverse Effect.

 

Section 7.08     Maintenance of Records. Keep at all times consolidated books
and records of account in accordance with GAAP in which full, true and correct
entries will be made of all dealings or transactions in relation to the business
and affairs of such Loan Party, and such Loan Party will provide adequate
protection against loss or damage to such consolidated books of record and
account.

 

Section 7.09     Inspection of Books and Records. Allow any representative of
the Administrative Agent or any Lender to visit and inspect its properties, to
examine its books of record and account and to discuss its affairs, finances and
accounts with any of its officers, directors, employees and agents, all at such
reasonable times and as often as the Administrative Agent or any Lender may
reasonably request, upon reasonable advance notice to the Company; provided
that, unless an Event of Default is continuing, the Borrowers shall only be
required to reimburse the Administrative Agent for costs and expenses in
connection with one such inspection per calendar year.

 

 
-73-

--------------------------------------------------------------------------------

 

  

Section 7.10     Existence and Qualification. Preserve and maintain its
existence and good standing in each jurisdiction in which qualification is
required and where failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

 

Section 7.11     Vessel Covenants. Maintain a valid U.S. Coast Guard Certificate
of Documentation with a valid fishery endorsement (or coastwise trade
endorsement, as its use may require) and a current U.S. Coast Guard Certificate
of Inspection for each Vessel identified on Schedule 6.16 as a U.S. flagged
Vessel, (b) comply with all material (i) U.S. Coast Guard requirements and NMFFP
requirements, (ii) manning requirements of each Vessel and (iii) requirements of
the protection and indemnity and hull underwriters as is necessary to ensure
full insurance coverage of each Vessel, and (c) promptly, satisfy all maritime
Liens, other than Liens created pursuant to the First Preferred Ship Mortgages
and any other Permitted Liens.

 

Section 7.12     Citizenship. Each Loan Party that owns a Vessel shall qualify
at all times as a U.S. Citizen and shall cause such Vessel to be in compliance
with all laws applicable to the Vessels documented under U.S. flag and engaged
in the U.S. Fisheries Trade, duly documented in the name of the relevant Loan
Party under the laws and flag of the United States with a valid fishery
endorsement (or coastwise trade endorsement, as its use may require) on its U.S.
Coast Guard Certificate of Documentation, and duly qualified for the U.S.
Fisheries Trade and/or the U.S. coastwise trade.

 

Section 7.13     Additional Collateral.

 

(a)     Collateral Other Than Vessels. (i) Cause all of the owned and leased
real and personal property (other than Excluded Property) of each Loan Party to
be subject at all times to first priority, perfected and, in the case of real
property (whether leased or owned), title insured Liens in favor of the
Administrative Agent on behalf of the Secured Parties to secure the Secured
Obligations pursuant to the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens and (ii) deliver such other documentation
as the Administrative Agent or the Required Lender (through the Administrative
Agent) may reasonably request in connection with the foregoing, including
appropriate UCC-1 or PPSA financing statements, real estate title insurance
policies, surveys, environmental reports, landlord’s waivers, Officer’s
Certificates, Partner’s Certificates, and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s (on behalf of the Secured Parties)
Liens thereunder), all in form, content and scope reasonably satisfactory to the
Administrative Agent or the Required Lenders, as applicable.

 

(b)     Vessels. Upon the acquisition by a Loan Party of an Eligible Vessel,
upon an Excluded Vessel ceasing to be an Excluded Vessel, or upon an Ineligible
Vessel ceasing to be an Ineligible Vessel, unless such Vessel is, or is to be,
subject to a Lien securing indebtedness permitted under Section 8.04(c), such
Loan Party shall execute and deliver to the Mortgage Trustee, for the benefit of
the Administrative Agent and the Secured Parties, (i) a First Preferred Ship
Mortgage granting the Mortgage Trust, for the benefit of the Administrative
Agent and the Secured Parties, a Lien in such Vessel to secure the Obligations,
(ii) an Assignment of Insurances granting the Mortgage Trust, for the benefit of
the Administrative Agent and the Secured Parties, a Lien in the insurances in
respect of such Vessel, together with the proceeds thereof, to secure the
Secured Obligations, and (iii) such evidence of corporate authority to enter
into such First Preferred Ship Mortgage and Assignment of Insurances as the
Administrative Agent or the Mortgage Trustee may reasonably request.

 

 
-74-

--------------------------------------------------------------------------------

 

 

 

(c)     Additional Reedville Properties. Upon completion of construction of a
building to house meal-bagging operations or similar improvements to an existing
building on any real property constituting Additional Reedville Properties or
any adjacent real property to the Additional Reedville Properties, the
Additional Reedville Properties shall cease to be Excluded Property, and the
Borrowers shall cause such Properties to be subject at all times to a first
priority, perfected and title insured Lien in favor of the Administrative Agent
on behalf of the Secured Parties to secure the Secured Obligations, subject in
any case to Permitted Liens, and shall deliver such documentation set forth in
Section 5.01, including Section 5.01(d), reasonably required by the
Administrative Agent.

 

(d)     Released Louisiana and Mississippi Properties. Upon request of the
Administrative Agent, the Released Louisiana and Mississippi Properties shall
cease to be Excluded Property, and the Borrowers shall cause such Properties to
be subject at all times to a first priority, perfected and title insured Lien in
favor of the Administrative Agent on behalf of the Secured Parties to secure the
Secured Obligations, subject in any case to Permitted Liens, and shall deliver
such documentation set forth in Section 5.01, including Section 5.01(d),
reasonably required by the Administrative Agent.

 

Section 7.14     Further Assurances. Make, execute or endorse, acknowledge and
deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications and additional agreements, undertakings, conveyances,
deeds of trust, mortgages, assignments, financing statements or other
assurances, and take any and all such other actions as the Administrative Agent
or the Required Lenders (through the Administrative Agent) may from time to time
deem necessary or appropriate in connection with this Agreement or any of the
other Loan Documents (a) to cure any defects in the creation of the Loan
Documents, or (b) to evidence further or more fully describe, perfect or realize
on the Collateral intended as security, or (c) to correct any omissions in the
Loan Documents, or (d) to state more fully the security for the Secured
Obligations, or (e) to perfect, protect or preserve any Liens pursuant to any of
the Loan Documents, or (f) for better assuring and confirming unto the
Administrative Agent on behalf of the Secured Parties all or any part of the
security for any of the Secured Obligations.

 

Section 7.15     Minimum Tangible Net Worth. Maintain on a consolidated basis
Tangible Net Worth equal to at least the sum of the following:
(a) $170,000,000.00, plus (b) 50% of net income (if positive, with no deduction
for losses) earned in each quarterly accounting period commencing after
December 31, 2014, plus (c) 75% of the net proceeds from any Equity Interests
issued after the date of this Agreement, plus (d) 100% of any increase in
stockholders’ equity resulting from the conversion of debt securities to Equity
Interests after the date of this Agreement. Tangible Net Worth for purposes of
this calculation shall exclude “Other Comprehensive Income/Loss” as set forth in
the Borrowers’ applicable financial statements. This covenant will be tested at
the end of each fiscal quarter, commencing with the fiscal quarter ending June
30, 2015.

 

Section 7.16     Consolidated Total Leverage Ratio. Maintain on a consolidated
basis a Consolidated Total Leverage Ratio of no greater than 3.00 to 1.00. This
ratio will be calculated at the end of each fiscal quarter, commencing with the
fiscal quarter ending June 30, 2015.

 

Section 7.17     Consolidated Fixed Charge Coverage Ratio. Maintain on a
consolidated basis a Consolidated Fixed Charge Coverage Ratio of at least 1.25
to 1.00. This ratio will be calculated at the end of each fiscal quarter,
commencing with the fiscal quarter ending June 30, 2015.

 

Section 7.18     Covenant to Guarantee Obligations and Give Security. Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Unrestricted Subsidiary) by any Loan Party and/or upon any existing Unrestricted
Subsidiary or Inactive Subsidiary ceasing to be designated as such as provided
in the respective definitions of such terms in Section 1.01, then, subject to
the defined term “Guarantor” and to the extent such Subsidiary’s assets are not
Excluded Property, Borrowers shall, at Borrowers’ expense, within 30 days after
such formation, acquisition or conversion from an Unrestricted Subsidiary or
Inactive Subsidiary status subject to the provisions of the defined term
“Unrestricted Subsidiary”:

 

 
-75-

--------------------------------------------------------------------------------

 

  

(a)     cause such Subsidiary to execute and deliver to the Administrative Agent
a joinder agreement substantially in the form of Exhibit I (a “Joinder
Agreement”);

 

(b)     furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent, together with the documentation, evidence, consents and
other items called for by Section 5.01;

 

(c)     cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to become a Guarantor and to grant a
Lien against all of its assets (other than Excluded Property) by executing and
delivering to the Administrative Agent on behalf of the Secured Parties such
Collateral Documents, as specified by and in form and substance satisfactory to
the Administrative Agent, as the Administrative Agent shall deem appropriate for
such purpose;

 

(d)     cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the recording of mortgages, the filing of Uniform Commercial Code or PPSA
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent on behalf of the
Secured Parties valid and subsisting Liens on the properties purported to be
subject to the Collateral Documents delivered pursuant to this Section 7.18,
enforceable against all third parties in accordance with their terms;

 

(e)     if requested by the Administrative Agent, execute and deliver to the
Administrative Agent on behalf of the Secured Parties a Security Agreement and
all certificates (or other evidence acceptable to Lender) evidencing the issued
and outstanding Equity Interests of any such Subsidiary which shall be endorsed
or accompanied by stock powers executed in blank, as applicable; and

 

(f)     upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (a), (c), (d) and
(e) above, and as to such other matters as the Administrative Agent may
reasonably request.

 

Section 7.19     Use of Proceeds. Use the proceeds of any Extension of Credit
solely for the following purposes: (a) to finance Permitted Acquisitions;
(b) for working capital, capital expenditures and general corporate purposes of
the Borrowers and their Subsidiaries, including the payment of certain fees and
expenses incurred in connection with this Agreement; and (c) for the full or
partial repayment of the HSBC Indebtedness.

 

The Borrowers will not request any Extension of Credit, and the Borrowers shall
not use, and shall ensure that their Subsidiaries and their respective
directors, officers, employees and agents shall not use, the proceeds of any
Extension of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

 
-76-

--------------------------------------------------------------------------------

 

  

Section 7.20     Compliance with Anti-Corruption Laws and Sanctions. The
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Notwithstanding anything in this Agreement to the
contrary, no provision of this Agreement shall be interpreted to contravene, or
require any notification to the Attorney General of Canada under, the Foreign
Extraterritorial Measures (United States) Order, 1992, by Bioriginal Omega or
any Subsidiary located in Canada.

 

Section 7.21     Canadian Pension Plans. Each Loan Party shall (a) administer
the Canadian Pension Plans in accordance with the requirements of the applicable
pension plan texts, funding agreements, the ITA and applicable federal or
provincial pension benefits legislation if the failure to do so would reasonably
be expected to have a Material Adverse Effect, (b) not accept payment of any
amount from any of the Canadian Pension Plans if doing so would reasonably be
expected to have a Material Adverse Effect, (c) not terminate, or cause to be
terminated, any of the Canadian Pension Plans if doing so would reasonably be
expected to have a Material Adverse Effect, (d) promptly provide the
Administrative Agent with any documentation relating to any of the Canadian
Pension Plans as the Administrative Agent may reasonably request, and (e) notify
the Administrative Agent within 30 days of (i) any increase in the liabilities
of any of the Canadian Pension Plans in excess of $2,000,000.00, (ii) the
establishment of a new Canadian Pension Plan, or (iii) commencing payment of
contributions to any Canadian Pension Plan to which any Loan Party had not
previously been contributing.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Loan Parties will not, subject to Section 11.28:

 

Section 8.01     Negative Pledge. Grant, suffer or permit any Lien on its
assets, except for Permitted Liens.

 

Section 8.02     Merger, Etc. Enter into any merger, amalgamation or
consolidation, except that any Borrower may merge, amalgamate into or
consolidate with any of its Subsidiaries so long as such Borrower or (in the
case of amalgamation) its successor is the survivor and any Subsidiary may merge
or amalgamate with any other Subsidiary; provided that when any wholly-owned
Subsidiary is merging or amalgamating with another Subsidiary, the wholly-owned
Subsidiary or (in the case of an amalgamation) its successor shall be the
continuing or surviving Person.

 

Section 8.03     Extensions of Credit. Make any loan or advance to any Person
without consent of the Required Lenders, except (a) loans and intercompany
adjustments among Borrowers and their Subsidiaries occurring in the ordinary
course of business; (b) advances made to employees of such Loan Party for the
payment by them of items for which an expense report or voucher will be filed
and which items will constitute ordinary and necessary business expenses of such
Loan Party; (c) loans and advances to suppliers of raw materials or other
inventory to any Loan Party up to a maximum amount of $3,000,000.00 outstanding
at any time for all such loans and advances to all such suppliers; any loan or
advance permitted by this Section may be prepaid; and (d) extensions of credit
to suppliers in order to engage in the current lines of business of the
Bioriginal Parties not to exceed an aggregate amount of $5,000,000.00
outstanding at any time.

 

 
-77-

--------------------------------------------------------------------------------

 

  

Section 8.04     Borrowings. Create, incur, assume or become liable in any
manner for any Indebtedness other than to Lenders, except for (a) normal trade
debts incurred in the ordinary course of such Loan Party’s business; (b) any
Indebtedness in respect of NMFFP Financing outstanding on the Closing Date and
described on Schedule 8.04 attached hereto; (c) Indebtedness in respect of NMFFP
Financing and/or other financing incurred after the Closing Date that is secured
by assets not securing the Secured Obligations, in an aggregate principal amount
not to exceed $35,000,000.00 (for all Loan Parties collectively); (d) purchase
money Indebtedness (including Capital Leases) incurred by a Loan Party to
finance the purchase of fixed assets in an aggregate outstanding amount not to
exceed $10,000,000.00 (for all Loan Parties collectively); (e) take or pay
arrangements entered into in the ordinary course of business; (f) obligations
under the earn-out agreement incurred under the prior Acquisition by Borrowers
of InCon Processing, L.L.C., obligations under the earn-out agreement incurred
under the Bioriginal Acquisition, and obligations under other non-competition,
earn-out or similar agreements incurred under or pursuant to Permitted
Acquisitions; (g) leases of personal property which are not Capital Leases under
GAAP as in effect at the date hereof; (h) net liabilities under Hedge Agreements
permitted under Section 8.14; (i) other unsecured Indebtedness in an aggregate
principal amount not to exceed $10,000,000.00 at any one time outstanding (for
all Loan Parties collectively); (j) Indebtedness incurred in connection with the
financing of insurance premiums in the ordinary course of business in an
aggregate principal amount not to exceed $2,000,000.00 (for all Loan Parties
collectively); (k) Indebtedness permitted under Section 8.03; (l) Indebtedness
of a Person existing at the time such Person became a Subsidiary or assets were
acquired from such Person in connection with a Permitted Acquisition; provided
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) no Loan Party other than the Person who became a Subsidiary or
their Subsidiary shall have any liability or other obligation with respect to
such Indebtedness, and (iii) such Indebtedness does not result in any Lien other
than Permitted Liens; (m) the Bioriginal Indebtedness; and (n) Indebtedness in
respect of the Canadian Overdraft Facility, in an aggregate amount not to exceed
C$7,000,000.00.

 

Section 8.05     Dividends and Distributions. (a) Declare or pay any dividends
or distributions; or (b) purchase, redeem, buy-back, retire or otherwise acquire
for value any of its Equity Interests now or hereafter outstanding; or (c) make
any distribution of assets to the holders of its Equity Interests, whether in
cash, assets, or in obligations of such Loan Party; or (d) allocate or otherwise
set apart any sum for the payment of any dividend or distribution on, or for the
purchase, redemption, or retirement of any of its Equity Interests; or (e) make
any other distribution by reduction of capital or otherwise in respect of any of
its Equity Interests; provided that, so long as (i) no Event of Default exists
or would result therefrom and (ii) both before and after giving effect thereto,
the Borrowers shall be in pro forma compliance with the financial covenant set
forth in Section 7.17, (A) each Subsidiary may declare and pay dividends or
distributions to any Loan Party and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such dividend or distribution is
being made, (B) Borrowers may purchase, redeem, buy-back or retire or otherwise
acquire for value any of their respective Equity Interests now or hereafter
outstanding, and (C) the Company and each Subsidiary may declare and pay
dividends or distributions whether payable in cash or in common Equity Interests
of such Person.

 

Section 8.06     Dispositions. Make any Disposition except (a) Permitted
Dispositions, (b) Permitted Bioriginal Dispositions and (c) other Dispositions
so long as (i) at least 75% of the consideration paid in connection therewith
shall be cash or cash equivalents paid contemporaneously with the consummation
of the transaction and shall be in an amount not less than the fair market value
of the Property disposed of, (ii) such transaction does not involve the sale or
other disposition of a minority Equity Interest in a Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties in all such transactions in any fiscal year of
the Company shall not exceed the greater of $15,000,000.00 and 5% of the
consolidated total assets of the Company.

 

 
-78-

--------------------------------------------------------------------------------

 

  

Section 8.07     Capital Expenditures. Spend or incur obligations (including the
total amount of any Capital Leases) to acquire fixed assets for more than the
aggregate of: (a) the greater of $40,000,000.00 or 15% of sales (for all Loan
Parties collectively), in any single fiscal year (it being understood that, so
long as no Default has occurred and is continuing or would result from such
expenditure, up to 50% of such amount, if not expended in the fiscal year for
which it is permitted, may be carried over for expenditure in the next following
fiscal year); and (b) an amount not to exceed $3,000,000.00 for the expansion of
the Reedsburg, WI Facility; provided that, (i) in respect of capital
expenditures for the expansion of the Reedsburg, WI Facility described in
clause (b), the Administrative Agent on behalf of the Secured Parties shall
receive a first priority Lien (except for Permitted Liens) on the fixed assets
so acquired, and (ii) any amount expended or incurred for expansion of the
Reedsburg, WI Facility in excess of the $3,000,000.00 permitted pursuant to
clause (b) shall be subject to the restrictions of clause (a).

 

Section 8.08     Revolving Credit Exposure not to Exceed Commitment. Permit at
any time the Revolving Credit Exposure to exceed the Revolving Credit
Commitments, except as a result of foreign exchange fluctuations and subject to
compliance with Section 2.04(b).

 

Section 8.09     Investments. Make any investments, except investments
consisting of (a) temporary investments in securities of the United States or
Canada having maturities not in excess of one year; (b) any certificate of
deposit, time deposit or bankers acceptances maturing not more than one year
after its date of issuance, that is issued by (i) any bank organized under the
laws of the United States (or any state thereof) or Canada, and that has (A) a
short-term credit rating of at least “Prime-1” (or the then equivalent grade) by
Moody’s Investors Service, Inc., or at least “A-1” (or the then equivalent
grade) by Standard & Poor’s Corporation, or at least “R-1” (or the then
equivalent grade) by DBRS Limited, and (B) a combined capital and surplus
greater than $500,000,000.00 (or equivalent in Canadian Dollars), or (ii) any
Lender; (c) readily marketable commercial paper rated at least “A-1” by Standard
& Poor’s Corporation (or similar rating by any similar organization which rates
commercial paper); (d) readily marketable direct obligations of any state of the
United States of America or any political subdivision of any such state or
province of Canada or any potential subdivision of any such province given on
the date of such investment a credit rating of at least AA by Standard & Poor’s
Corporation or AA by DBRS Limited due within one year from the acquisition
thereof; (e) repurchase agreements with respect to the investments referred to
in the preceding clauses with any bank or trust company organized under the laws
of the United States (or any state thereof) or Canada and having combined
capital, surplus and undivided profits of not less than $500,000,000.00 (or
equivalent in Canadian Dollars) (as of the date of its most recent financial
statements) and having deposits that have received one of the two highest
ratings obtainable from Standard & Poor’s Corporation or DBRS Limited;
(f) Eurodollar time accounts or Eurodollar certificates of deposit and bankers
acceptances of any bank or trust company organized under the laws of the United
States of America or any state thereof having combined capital, surplus and
undivided profits of not less than $500,000,000.00 (as of the date of its most
recent financial statements) and having deposits that have received one of the
two highest ratings obtainable from Standard & Poor’s Corporation; (g) shares of
money market mutual or similar funds which invest primarily in assets satisfying
the requirements of clauses (a) through (f) of this Section 8.09; (h) Hedge
Agreements permitted by Section 8.14, to the extent the same constitute assets
of such Loan Party; (i) Permitted Acquisitions; (j) Cash Management Agreements
permitted under this Agreement; (k) the Acquisition Note; (l) investments in
joint ventures with suppliers to engage in the current lines of business of the
Bioriginal Parties not to exceed an aggregate amount of $5,000,000.00
outstanding at any time; (m) investments by the Loan Parties in their respective
Subsidiaries outstanding on the Closing Date; (n) additional investments made
after the Closing Date by any Loan Party into another Loan Party; (o) additional
investments made after the Closing Date by any Subsidiary that is not a Loan
Party into a Subsidiary that is not a Loan Party; (p) additional investments
made after the Closing Date by any Loan Party in Unrestricted Subsidiaries not
to exceed an aggregate amount of $5,000,000.00 outstanding at any time;
(q) guaranties of indebtedness permitted under Section 8.04 (provided that the
Bioriginal Indebtedness permitted under Section 8.04(m) may only be guaranteed
by Bioriginal Omega and the other Canadian Loan Parties); (r) investments in the
form of cash collateral provided to HSBC Bank to secure the Continuing Letters
of Credit pursuant to, and in accordance with, Section 5.01(h)(v)); and
(s) other investments of a nature not contemplated in the foregoing clauses of
this Section in an amount not to exceed in the aggregate (for the Loan Parties
collectively) the greater of $5,000,000.00 and 2% of the Tangible Net Worth of
the Borrowers and their Subsidiaries at any one time outstanding.

  

 
-79-

--------------------------------------------------------------------------------

 

 

Section 8.10     Change of Control of Borrowers. Permit a Change of Control.

 

Section 8.11     Change in Nature of Business. Conduct any business other than,
or make any material change in the nature of, its business as carried on as of
the date hereof.

 

Section 8.12     No Negative Pledge. Enter into or permit to exist any
arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which directly or indirectly prohibits such Loan Party from creating
or incurring any Lien on any of its assets, other than (a) any agreements
governing indebtedness permitted to be incurred pursuant to clauses (b), (c),
(d) and (g) of Section 8.04 (but only to the extent of the assets purchased or
leased with the financing provided by such agreements and any insurance thereon
and proceeds of any thereof), and (b) customary non-assignment provisions in
leases, joint venture agreement, and other contracts entered into in the
ordinary course of business.

 

Section 8.13     Arm’s Length Transactions. Enter into a transaction with any
Affiliate, except (a) a transaction upon terms that are not less favorable to it
than would be obtained in a transaction negotiated at arm’s length with an
unrelated third party, or (b) a transaction with another Loan Party.

 

Section 8.14     Hedge Agreements. Enter into any Hedge Agreement other than
those (a) that are existing as of the date of the Agreement and set forth on
Schedule 8.14, and (b) Hedge Agreements (including, without limitation,
Bioriginal Europe Intercompany Hedge Agreements) that are entered into in the
ordinary course of business to mitigate risks and not entered into for
speculative purposes.

 

Section 8.15     Subsidiaries. Form or acquire any Subsidiaries without
complying with the provisions of Section 7.18.

 

Section 8.16     Maritime Industry Standards. Without limiting any of the terms
of any First Preferred Ship Mortgage: (a) permit any Vessel to be used for any
illegal purpose or to commence or continue a voyage in unseaworthy condition;
(b) change the flag, class, ownership, management or control of any Vessel;
(c) cause or allow any Vessel to be operated in any area not covered by the
insurance policies required under this Agreement or the other Loan Documents or
in any country for which exports or transactions are subject to specific
restrictions under United States export laws; (d) cause or allow any Vessel to
be chartered to any Person without the prior written consent of the
Administrative Agent; (e) cause or allow any change in the physical
characteristics of any Vessel that would, in the reasonable judgment of the
Administrative Agent, materially interfere with the suitability of such Vessel
for normal offshore fisheries operations without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld);
(f) charter any Vessel to, or permit the Vessel to serve under any contract
with, a Person included within the definition of “national” of a “designated
foreign country,” or “specially designated national” of a “designated foreign
country,” in the Foreign Assets Control Regulations, or engage in any
transaction that violates any provision of the Iranian Transactions Regulations,
31 C.F.R. Part 560, as amended, the Foreign Funds Control Regulations, 31
C.F.R. Part 520, as amended, the Transaction Control Regulations, 31 C.F.R.
Part 505, as amended, the Haitian Transaction Regulations, 31 C.F.R. Part 580,
as amended, the Foreign Assets Control Regulations, 31 C.F.R. 500, as amended,
or Executive Orders 12810 and 12831 if such transaction or violation would
(i) expose the Administrative Agent, any Lender or any Related Party to any
penalty, sanction or investigation or (ii) jeopardize the Lien created by the
First Preferred Ship Mortgages or (iii) might reasonably be expected to have a
material adverse effect on the Loan Parties or the operation of the Vessels;
(g) abandon any Vessel in a port outside the United States; (h) engage in any
unlawful trade or violate any law or carry any cargo that shall expose any
Vessel to forfeiture or capture; or (i) operate any Vessel in any jurisdiction
or in any manner which could cause the Lien created by the applicable First
Preferred Ship Mortgage to be rendered unenforceable or the Administrative
Agent’s foreclosure or enforcement rights to be materially impaired or hindered.

 

 
-80-

--------------------------------------------------------------------------------

 

  

Section 8.17     Sanctions and Anti-Corruption. Use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
knowingly (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws; or (b) subject to Section
7.20, to fund any activities of or business with any individual or entity, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that, to the Borrowers’ knowledge, will
result in a violation by any Lender, Arranger, Administrative Agent, L/C Issuer
or Swingline Lender of Anti-Corruption Laws or applicable Sanctions.

 

Section 8.18     Canadian Pension Plans. No Loan Party shall establish, sponsor,
maintain or contribute to or be in any way liable with respect to any Canadian
Pension Plan that has a “defined benefit provision” (as such term is defined in
the ITA), provided that if any Loan Party intends to acquire a Canadian company
with a Canadian Pension Plan that has a “defined benefit provision” (as defined
in the ITA) already in place, such Loan Party will negotiate, in good faith,
amendments to this Agreement mutually acceptable to the Borrowers and the
Administrative Agent to address such change.

 

ARTICLE IX

DEFAULT AND REMEDIES

 

Section 9.01     Events of Default. Each of the following shall constitute an
Event of Default:

 

(a)     Nonpayment. (a) Any Borrower shall default in the due and punctual
payment of any principal or interest of the Loans or any Reimbursement
Obligation when due and payable, whether at maturity, by reason of acceleration
or otherwise, or (b) any Loan Party shall default in the due and punctual
payment of any other Obligation when due and payable, whether at maturity, by
reason of acceleration or otherwise.

 

(b)     Representations and Warranties. Any representation, warranty or
statement made by any Loan Party herein or otherwise in writing in connection
herewith or in connection with any of the other Loan Documents and the
agreements referred to herein or therein or in any financial statement,
certificate or statement signed by any officer or employee of any Loan Party and
furnished pursuant to any provision of the Loan Documents shall be materially
false, incorrect or incomplete when made.

 

(c)     Default in Covenants Under Agreement. (i) Any Loan Party shall default
in the due performance or observance by it of any term, covenant or agreement
set forth in Sections 7.02, 7.11, 7.12, 7.13, 7.15, 7.16, and 7.17 or in
Article VIII hereof; or, (ii) any Loan Party shall default in the due
performance or observance of any term, covenant or agreement contained in this
Agreement other than those specified in clause (i) immediately preceding (and
other than those covered by another Section in this Section 9.1), and such
default continues unremedied for a period of 20 days.

 

 
-81-

--------------------------------------------------------------------------------

 

  

(d)     Default in Other Loan Documents. Any Loan Party shall default in the due
performance of or observance by it of any term, covenant or agreement on its
part to be performed pursuant to the terms of any of the other Loan Documents
and the default shall continue unremedied beyond any grace or cure period
therein provided.

 

(e)     Default in Other Debt. An event of default shall occur under the
provisions of any instrument (other than the Loan Documents) evidencing
indebtedness of any Loan Party for the payment of borrowed money in an amount in
excess of $2,000,000.00 or of any agreement relating thereto (including the
NMFFP Financing), the effect of which is to permit the holder or holders of such
instrument to cause the indebtedness evidenced by such instrument to become due
and payable prior to its stated maturity (whether or not the holder actually
exercises such option).

 

(f)     Validity of Loan Documents. Any of the Loan Documents shall cease to be
a legal, valid and binding agreement enforceable against any party executing the
same in accordance with the respective terms thereof, or shall in any way be
terminated, or become or be declared ineffective or inoperative, or shall in any
way whatsoever cease to give or provide the respective rights, remedies, powers
and privileges intended to be created thereby.

 

(g)     Bankruptcy. Any Loan Party shall suspend or discontinue its business
operations, or shall generally fail to pay its debts as they mature, or shall
file a petition commencing a voluntary case concerning any Loan Party under any
Debtor Relief Law; or any involuntary case shall be commenced against any Loan
Party under any Debtor Relief Law and such involuntary case shall not be
dismissed within 60 days of filing.

 

(h)     Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
such Loan Party and is not released, satisfied, vacated or fully bonded within
30 days after its issue or levy.

 

(i)     Judgments and Decrees. Any Loan Party shall suffer a final judgment for
the payment of money in an amount in excess of $2,000,000.00 and shall not
discharge the same within a period of 30 days unless, pending further
proceedings, execution has not been commenced, or, if commenced, has been
effectively stayed. Any order, judgment or decree shall be entered in any
proceeding against any Loan Party decreeing the dissolution or split up of such
entity and such order shall remain undischarged and unstayed for a period in
excess of 30 days.

 

(j)     Hedge Agreement Default. An “Event of Default” as defined in any Hedge
Agreement shall occur under any Hedge Agreement between a Hedge Bank and any
Borrower or an Affiliate of any Borrower and such default shall continue
unremedied beyond any grace or cure period therein provided.

 

(k)     ERISA. Any of the following events shall occur or exist with respect to
any Loan Party and any ERISA Affiliate and the regulations promulgated
thereunder:

 

(i)     any Reportable Event shall occur;

 

(ii)     complete or partial withdrawal from any Multiemployer Plan shall take
place;

 

(iii)     any Prohibited Transaction shall occur;

 

 
-82-

--------------------------------------------------------------------------------

 

  

(iv)     a notice of intent to terminate an ERISA Plan shall be filed, or an
ERISA Plan shall be terminated;

 

(v)     circumstances shall exist which constitute grounds entitling the PBGC to
institute proceedings to terminate an ERISA Plan, or the PBGC shall institute
such proceedings;

 

(vi)     any Loan Party or any ERISA Affiliate completely or partially withdraws
from a Multiemployer Plan; or

 

(vii)     any Loan Party or any ERISA Affiliate fails to meet its minimum
funding requirements under ERISA with respect to its ERISA Plans;

 

and in each case above, such event or condition, together with all other events
or conditions, if any, could reasonably be expected to subject such Loan Party
to any tax, penalty or other liability in the aggregate in excess of
$2,000,000.00.

 

Subject to Section 11.02, an Event of Default that has occurred shall cease to
be an Event of Default only if it has been waived in writing by the
Administrative Agent, the Required Lenders and/or the Lenders, as applicable, or
the Administrative Agent, the Required Lenders and/or the Lenders have
acknowledged its cure in writing. Upon the acceleration of the maturity or other
payment of the Obligations, notwithstanding any provision in this Agreement or
any other Loan Document providing that the Administrative Agent and/or the
Lenders may exercise their rights and remedies during the “existence of an Event
of Default” or similar language, no further waiver or cure of any Event of
Default shall be available to Borrowers, and the Administrative Agent and/or the
Lenders shall be entitled to exercise all of their rights and remedies under
this Agreement and the other Loan Documents.

 

Section 9.02     Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers:

 

(a)     Acceleration; Termination of Credit Facility. Terminate the Commitment
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including all L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented or shall be entitled
to present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Loan Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrowers to request borrowings or Letters of
Credit thereunder; provided that upon the occurrence of an Event of Default
specified in Section 9.01(g), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Loan Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)     Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrowers.

 

 
-83-

--------------------------------------------------------------------------------

 

  

(c)     General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

Section 9.03     Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)     The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

(b)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 9.07 (subject to the terms
of Section 4.04), or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.02
and (ii) in addition to the matters set forth in clauses (ii), (iii) and (iv) of
the preceding proviso and subject to Section 4.04, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

Section 9.04     Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.02 or the Administrative
Agent or any Lender has exercised any remedy set forth in Section 9.02 or
enforced any Collateral Document, all payments received by the Lenders upon the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied:

 

 
-84-

--------------------------------------------------------------------------------

 

  

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Mortgage Trustee, the Administrative Agent in its capacity as such, the Issuing
Lender in its capacity as such and the Swingline Lender in its capacity as such,
and after the payment to the Mortgage Trustee, ratably among the Administrative
Agent, the Issuing Lender and Swingline Lender in proportion to the respective
amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 9.05     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.03, 4.03 and 11.03) allowed in such judicial proceeding;
and

 

 
-85-

--------------------------------------------------------------------------------

 

  

(b)     to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.03, 4.03 and 11.03.

 

Section 9.06     Credit Bidding.

 

(a)     The Administrative Agent, on behalf of itself and the Lenders, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Lenders all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.

 

(b)     Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

Section 9.07     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of any Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.04
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

 
-86-

--------------------------------------------------------------------------------

 

  

ARTICLE X

THE ADMINISTRATIVE AGENT

 

Section 10.01     Appointment and Authority.

 

(a)     Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither any Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article X for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Articles X and XI (including Section 11.03, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Section 10.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

 
-87-

--------------------------------------------------------------------------------

 

  

Section 10.03     Exculpatory Provisions.

 

(a)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including any action that may
be in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of Property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.02 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or the Issuing Lender.

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 10.04     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

 
-88-

--------------------------------------------------------------------------------

 

  

Section 10.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.

 

Section 10.06     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

 
-89-

--------------------------------------------------------------------------------

 

  

(d)     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

Section 10.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.08     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

 

Section 10.09     Collateral Matters.

 

(a)     Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)     to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitments and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made), (B) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (C) if approved, authorized or ratified in writing in accordance
with Section 11.02; and

 

 
-90-

--------------------------------------------------------------------------------

 

  

(ii)     to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien.

 

The foregoing shall be deemed to include the authorization of the Administrative
Agent to direct the Mortgage Trustee to take such actions pursuant to the First
Preferred Ship Mortgages and the Assignments of Insurances. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate (or instruct the
Mortgage Trustee to release or subordinate) its interest in particular types or
items of Property pursuant to this Section 10.09. In each case as specified in
this Section 10.09, the Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, in each case in accordance with the
terms of the Loan Documents and this Section 10.09. In the case of any such
sale, transfer or disposal of any Property constituting Collateral in a
transaction constituting a Disposition permitted pursuant to Section 8.06, the
Liens created by any of the Collateral Documents on such Property shall be
automatically released without need for further action by any Person.

 

(b)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Section 10.10     Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.04 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

 
-91-

--------------------------------------------------------------------------------

 

  

ARTICLE XI

MISCELLANEOUS

 

Section 11.01     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 

If to the Borrowers:

Omega Protein Corporation and/or
Omega Protein, Inc., as applicable
2105 Citywest Blvd., Suite 500
Houston, TX 77042
Attention of: Andrew Johannesen, Chief Financial Officer
Telephone No.: (713) 940-6113
Facsimile No.: (713) 940-6122
E-mail: ajohannesen@omegaprotein.com


 

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association
2500 Citywest Blvd., Suite 1100
Houston, TX 77042
Attention of: Geri E. Landa
Telephone No.: (713) 273-8537
Facsimile No.: (713) 273-8530
E-mail: geri.landa@wellsfargo.com

If to any Lender:

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

 

 
-92-

--------------------------------------------------------------------------------

 

  

(c)     Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

(d)     Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)     Platform.

 

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system.

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, the Issuing Lender or any Lender by
means of electronic communications pursuant to this Section, including through
the Platform.

 

(f)     Private Side Designation. Each Public Lender agrees to cause at least
one (1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States federal and state securities Applicable
Laws, to make reference to any Borrower’s materials and/or information that are
not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to such
Borrower or its securities for purposes of United States federal or state
securities Applicable Laws.

 

 
-93-

--------------------------------------------------------------------------------

 

  

Section 11.02     Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

 

(a)     without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 5.02 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Lenders (pursuant
to, in the case of any such amendment to a provision hereof other than
Section 5.02, any substantially concurrent request by the Borrowers for a
borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the Revolving A L/C
Commitment or the Revolving B L/C Commitment;

 

(b)     increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

 

(c)     waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document (including extending the Maturity Date or the maturity of
any Loan) without the written consent of each Lender directly and adversely
affected thereby;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.01(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

 

(e)     change Section 4.06 or Section 9.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;

 

(f)     except as otherwise permitted by this Section 11.02 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(g)     consent to the assignment or transfer by any Loan Party of such Loan
Party’s rights and obligations under any Loan Document to which it is a party,
in each case, without the written consent of each Lender;

 

 
-94-

--------------------------------------------------------------------------------

 

  

(h)     release any Guarantor from any Guaranty Agreement, without the written
consent of each Lender; and

 

(i)     release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 10.09 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v)
the Administrative Agent and the Borrowers shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including amendments to this Section 11.02) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 4.13;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Revolving
Credit Commitment Percentage, in each case, without the written consent of such
affected Lender.

 

Section 11.03     Expenses; Indemnity.

 

(a)     Costs and Expenses. Subject to Section 11.28, the Borrowers and any
other Loan Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
Wilmington and the Mortgage Trustee (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, Wilmington and the
Mortgage Trustee), in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender, the Issuing Lender, Wilmington or the Mortgage
Trustee (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the Issuing Lender, Wilmington or the Mortgage
Trustee), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

 
-95-

--------------------------------------------------------------------------------

 

  

(b)     Indemnification by the Borrowers. Subject to Section 11.28, each
Borrower shall, jointly and severally, indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including any
Environmental Claims), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
Borrower or any other Loan Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Property owned or
operated by any Loan Party or any Subsidiary thereof, or any Environmental Claim
related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. IT IS THE INTENTION OF THE PARTIES THAT THE FOREGOING INDEMNITIES
SHALL APPLY TO LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF AN INDEMNITEE.

 

(c)     Reimbursement by Lenders. To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s pro rata share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 4.07.

 

 
-96-

--------------------------------------------------------------------------------

 

  

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)     Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

 

(f)     Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

Section 11.04     Interest Rate Limitation.

 

(a)     It is the intention of the parties to comply strictly with applicable
usury laws. Accordingly, notwithstanding any provision to the contrary in the
Loan Documents, in no event shall any Loan Documents require the payment or
permit the payment, taking, reserving, receiving, collection or charging of any
sums constituting interest under Applicable Laws that exceed the Maximum Rate.
If any such excess interest is called for, contracted for, charged, taken,
reserved or received in connection with any Loan Documents, or in any
communication by any Lender or any other Person to the Borrowers or any other
Person, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under the Loan Documents shall exceed the Maximum
Rate, then in such event it is agreed that: (a) the provisions of this paragraph
shall govern and control; (b) no Borrower nor any other Person or entity now or
hereafter liable for the payment of any Loan Documents shall be obligated to pay
the amount of such interest to the extent it is in excess of the Maximum Rate;
(c) any such excess interest which is or has been received by any Lender,
notwithstanding this paragraph, shall be credited against the then unpaid
principal balance hereof or thereof, or if any of the Loan Documents has been or
would be paid in full by such credit, refunded to the Borrowers; and (d) the
provisions of each of the Loan Documents, and any other communication to the
Borrowers, shall immediately be deemed reformed and such excess interest
reduced, without the necessity of executing any other document, to the Maximum
Rate. The right to accelerate the maturity of the Loan Documents does not
include the right to accelerate, collect or charge unearned interest, but only
such interest that has otherwise accrued as of the date of acceleration. Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged, taken, reserved or received in connection with any of the Loan
Documents which are made for the purpose of determining whether such rate
exceeds the Maximum Rate shall be made to the extent permitted by Applicable
Laws by amortizing, prorating, allocating and spreading during the period of the
full term of such Loan Documents, including all prior and subsequent renewals
and extensions hereof or thereof, all interest at any time contracted for,
charged, taken, reserved or received by any Lender. The terms of this Section
shall be deemed to be incorporated into each of the other Loan Documents.

 

 
-97-

--------------------------------------------------------------------------------

 

  

(b)     To the extent that the Administrative Agent on behalf of the Lenders are
relying on Chapter 303 of the Texas Finance Code to determine the Maximum Rate
payable on the applicable Notes and/or any other portion of the Obligations, the
Administrative Agent will utilize the weekly ceiling from time to time in effect
as provided in such Chapter 303, as amended. To the extent federal law permits
the Lenders to contract for, charge, take, receive or reserve a greater amount
of interest than under Texas law, the Administrative Agent on behalf of the
Lenders will rely on federal law instead of such Chapter 303 for the purpose of
determining the Maximum Rate. Additionally, to the extent permitted by
Applicable Law now or hereafter in effect, the Administrative Agent on behalf of
the Lenders may, at its option and from time to time, utilize any other method
of establishing the Maximum Rate under such Chapter 303 or under other
Applicable Law by giving notice, if required, to the Borrowers as provided by
Applicable Law now or hereafter in effect.

 

Section 11.05     GOVERNING LAW; JURISDICTION, ETC.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS (BUT NOT THE RULES GOVERNING CONFLICT OF LAWS) OF THE
STATE OF TEXAS.

 

(b)     SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE ISSUING LENDER, THE SWINGLINE LENDER, OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING LENDER OR THE
SWINGLINE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 
-98-

--------------------------------------------------------------------------------

 

  

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 11.06     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.07     Reversal of Payments. To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent. The Administrative Agent on behalf of the Lenders shall have the
continuing and exclusive right to apply, reverse and re-apply any and all
payments to any portion of the Obligations in a manner consistent with the terms
of this Agreement.

 

Section 11.08     Injunctive Relief. The Borrowers recognize that, in the event
the Borrowers fail to perform, observe or discharge any of their obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

Section 11.09     Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

 
-99-

--------------------------------------------------------------------------------

 

  

Section 11.10     Successors and Assigns; Participations.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, in each case with respect to any Credit Facility, any such
assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000.00, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that a Borrower shall be deemed to have given its consent
15 Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by such Borrower prior to such 15th Business Day;

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

 
-100-

--------------------------------------------------------------------------------

 

  

(A)     the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that a Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Credit Facility if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender;

 

(C)     the consents of (1) the Issuing Lender shall be required for any
assignment in respect of the Revolving Credit Facility, and (2) the Swingline
Lender shall be required for any assignment in respect of the Revolving A
Facility; and

 

(D)     the consent of the Administrative Agent if, in the reasonable opinion of
the Administrative Agent, such assignment would result in any Loan Party’s
noncompliance with MarAd certification or disclosure requirements or similar
governmental regulations; and provided, further, that no Lender may assign all
or any portion of its rights and obligations under this Agreement to any Person
if such assignment, either by itself or in combination with any other event or
circumstance, including any assignment made prior to or contemporaneously
therewith, would, in the reasonable opinion of the Administrative Agent, be
expected to cause (1) any First Preferred Ship Mortgage to cease to qualify as a
valid preferred mortgage as defined in the AFA, (2) MarAd to conclude, pursuant
to 46 C.F.R. § 356.11 or 46 C.F.R. § 356.19(b)(6), that Persons who are not U.S.
Citizens would obtain excessive control of any Loan Party or (3) the Loan
Parties who are grantors under any First Preferred Ship Mortgage to cease to
qualify as U.S. Citizens eligible to own and operate Fishing Industry Vessels.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500.00 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) the Loan Parties or any of the Loan Parties’ Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

 
-101-

--------------------------------------------------------------------------------

 

  

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(viii)     Notice to MarAd. Within 30 days of the requisite parties’ approval of
any such assignment, the Administrative Agent shall provide MarAd, attention
Citizenship Approval Officer, with notice thereof, setting forth the name and
address of the new Lender as well as certain other information that may be
requested of it by the Citizenship Approval Officer.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.08, 4.09, 4.10, 4.11 and 11.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Houston, Texas,
a copy of each Assignment and Assumption and each joinder agreement entered into
pursuant to Section 4.13 delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

 
-102-

--------------------------------------------------------------------------------

 

  

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (iv) any such
participation shall require the prior written consent of the Administrative
Agent if, in the reasonable opinion of the Administrative Agent, such
participation would result in any Loan Party’s non-compliance with MarAd
certification or disclosure requirements or similar governmental regulations;
and provided, further, that no Lender may sell participations in all or any
portion of its rights and obligations under this Agreement to any Person if such
participation, either by itself or in combination with any other event or
circumstance, including any participation sold prior to or contemporaneously
therewith, would, in the reasonable opinion of the Administrative Agent, be
expected to cause (A) any First Preferred Ship Mortgage to cease to qualify as a
valid preferred mortgage as defined in the AFA, (B) MarAd to conclude, pursuant
to 46 C.F.R. § 356.11 or 46 C.F.R. § 356.19(b)(6), that Persons who are not U.S.
Citizens would obtain excessive control of any Loan Party, or (C) the Loan
Parties who are grantors under any First Preferred Ship Mortgage to cease to
qualify as U.S. Citizens eligible to own and operate Fishing Industry Vessels.
Each Lender shall be responsible for the indemnity under Section 11.03(c) with
respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.02 that
directly affects such Participant and could not be affected by a vote of the
Required Lenders. The Borrowers agrees that each Participant shall be entitled
to the benefits of Sections 4.08, 4.09, 4.10 and 4.11 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Section 4.12 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.07 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.06 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. No Participant
shall be entitled to the benefits of Section 4.11 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 4.11 as though
it were a Lender.

 

 
-103-

--------------------------------------------------------------------------------

 

  

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.11     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrowers or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrowers,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications; (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers; or (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 
-104-

--------------------------------------------------------------------------------

 

  

Section 11.12     Performance of Duties. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.

 

Section 11.13     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated. All such powers of
attorney shall be for security.

 

Section 11.14     Survival.

 

(a)     All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)     Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

Section 11.15     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

Section 11.16     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 11.17     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement

 

 
-105-

--------------------------------------------------------------------------------

 

  

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Texas Uniform Electronic Transaction Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

Section 11.18     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments have
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

Section 11.19     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrowers and the other Loan Parties, which information includes the name and
address of the Borrowers and each other Loan Party and other information that
will allow such Lender to identify each Borrower or such other Loan Parties in
accordance with the PATRIOT Act.

 

Section 11.20     Independent Effect of Covenants. The Borrowers and the other
Loan Parties expressly acknowledge and agree that each covenant contained in
Articles VII or VIII hereof shall be given independent effect. Accordingly, the
Borrowers and the other Loan Parties shall not engage in any transaction or
other act otherwise permitted under any covenant contained in Articles VII or
VIII, if before or after giving effect to such transaction or act, any Borrower
or any other Loan Party shall or would be in breach of any other covenant
contained in Articles VII or VIII.

 

Section 11.21     Reservations of Rights. Nothing in this Agreement shall be
deemed to (a) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (b) apply to or limit
the right of the Administrative Agent or any Lender (i) to exercise self-help
remedies such as (but not limited to) setoff, or (ii) to foreclose judicially or
nonjudicially against any real or personal property collateral, or to exercise
judicial or nonjudicial power of sale rights, (iii) to obtain from a court
provisional or ancillary remedies such as (but not limited to) injunctive
relief, writ of possession, prejudgment attachment, or the appointment of a
receiver, or (iv) to pursue rights against a party to this Agreement in a
third-party proceeding in any action brought against Lender in a state, federal
or international court, Governmental Authority or hearing body (including
actions in specialty courts, such as bankruptcy and patent courts). Subject to
the terms of this Agreement, the Administrative Agent or any Lender may exercise
the rights set forth in clauses (b)(i) through (b)(iv), inclusive, before,
during or after the pendency of any proceeding brought pursuant to this
Agreement.

 

Section 11.22     Debtor-Creditor Relationship. None of the terms of this
Agreement or of any other document executed in conjunction herewith or related
hereto shall be deemed to give the Administrative Agent or any Lender the rights
or powers to exercise control over the business or affairs of the Borrowers. The
relationship among Borrowers and the Lenders created by this Agreement is only
that of debtor-creditor, and no Lender or the Administrative Agent is a
fiduciary on behalf of any Borrower, or any Subsidiary or any other Person.

 

 
-106-

--------------------------------------------------------------------------------

 

  

Section 11.23     Injunctive Relief. The Loan Parties recognize that, in the
event the Loan Parties fail to perform, observe or discharge any of their
obligations or liabilities under this Agreement, any remedy at law may prove to
be inadequate relief to the Administrative Agent and the Lenders; therefore, the
Loan Parties agree that if any Default or Event of Default shall exist, the
Administrative Agent or any Lender, as applicable, shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damages.

 

Section 11.24     Arbitration.

 

(a)     Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)     Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Texas selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. § 91 or any
similar applicable state law.

 

(c)     No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in clauses (i), (ii) and (iii) of this paragraph.

 

(d)     Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten years’ experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other Applicable Law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

 
-107-

--------------------------------------------------------------------------------

 

  

(e)     Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

(f)     Class Proceeding and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

 

(g)     Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within one hundred eighty (180) days of the filing of the
dispute with the AAA. No arbitrator or other party to an arbitration proceeding
may disclose the existence, content or results thereof, except for disclosures
of information by a party required in the ordinary course of its business or by
Applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

Section 11.25     Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Loan Agreement, as
amended, effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to any Lender under the Existing Loan Agreement based on facts
or events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Loan Agreement, as amended, shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, and all loans and
other obligations of the Borrowers outstanding as of such date under the
Existing Loan Agreement, as amended, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder. All Liens
securing the “Obligations” as defined in the Existing Loan Agreement are hereby
renewed and extended to secure the Secured Obligations.

 

 
-108-

--------------------------------------------------------------------------------

 

  

Section 11.26     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrowers, the
other Loan Parties or any of their Subsidiaries or further restricts the rights
of the Borrowers, the other Loan Parties or any of their Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.

 

Section 11.27     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

Section 11.28     Recourse Against Bioriginal Omega and Other Canadian Loan
Parties. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, there shall be no actual, implied or imputed, direct or
indirect liability, obligation or recourse on Bioriginal Omega or any other
Person organized under the laws of Canada or any Province or Territory in Canada
that becomes a Loan Party, or any of their respective successors and assigns
(each, a “Canadian Loan Party”, and collectively, the “Canadian Loan Parties”),
to pay, perform or discharge any Obligations or Secured Obligations and none of
any of the Canadian Loan Parties shall be, or deemed to be, liable, obligated or
responsible for any representation or warranty, or for the performance of any
covenant or agreement of any Loan Party (other than the Canadian Loan Parties)
in this Agreement or any other Loan Document other than (a) the Obligations or
Secured Obligations arising solely under the Revolving B Commitment, and (b) the
representations and warranties and the performance of the covenants and
agreements of the Canadian Loan Parties made with respect to the Obligations or
Secured Obligations arising solely under the Revolving B Commitment. The
Administrative Agent, the Swingline Lender, the Issuing Lender, the Lenders, and
the Secured Parties acknowledge and agree that none of the Canadian Loan Parties
are liable or obligated for, or guarantee, whether alone, joint, several, or
joint and several with any other Person for any Obligations or Secured
Obligations of the Company, OPI or the other Loan Parties (other than the
Canadian Loan Parties).

 

Section 11.29     NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 
-109-

--------------------------------------------------------------------------------

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 
-110-

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

OMEGA PROTEIN CORPORATION,

 

  as Borrower  

 

 

 

 

 

 

 

 

 

By:

 /s/  Andrew Johannesen 

 

 

 

Andrew Johannesen

 

 

 

Executive Vice President and Chief Financial Officer

 

                  OMEGA PROTEIN, INC.,     as Borrower                     By:
 /s/ Andrew Johannesen       Andrew Johannesen       Vice President            
        BIORIGINAL FOOD & SCIENCE CORP.,     as Borrower                     By:
 /s/  John Held       John Held       Authorized Signatory  

 

 


--------------------------------------------------------------------------------

 

  

AGENTS AND LENDERS:

 

 

WELLS FARGO BANK,

 

  NATIONAL ASSOCIATION,     as Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

 /s/  Joanna L. Mitchell

 

 

 

Joanna L. Mitchell

 

 

 

Senior Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK,

 

  NATIONAL ASSOCIATION,     as Lender, Swingline Lender and Issuing Lender  

 

 

 

 

 

 

 

 

 

By:

 /s/  Geri E. Landa

 

 

 

Geri E. Landa

 

 

 

Senior Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

 /s/  Chris Smith 

 

 

Name: 

Christopher Smith 

 

 

Title: 

Vice President 

 

  

 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

 /s/  Michael N. Tam 

 

 

Name: 

Michael N. Tam 

 

 

Title: 

Senior Vice President 

 

 

 


--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK N.A.,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

 /s/  Lindsay Giometti

 

 

Name: 

Lindsay Giometti 

 

 

Title: 

Vice President 

 

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF MONTREAL,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

 /s/ Helen Alvarez-Hernandez

 

 

Name: 

Helen Alvarez-Hernandez 

 

 

Title: 

Director 

 

 

 


--------------------------------------------------------------------------------

 

 

Each of the undersigned Guarantors hereby executes this Agreement for the
purposes of (a) acknowledging that it is a Loan Party under this Agreement,
(b) making the representations and warranties in Article VI of this Agreement,
and (c) acknowledging and agreeing that it is bound by all of the terms,
provisions, covenants and conditions applicable to the Loan Parties contained in
this Agreement.

 

 

PROTEIN FINANCE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/  Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 

                  OMEGA SHIPYARD, INC.                     By:  /s/  Andrew
Johannesen        Andrew Johannesen       Vice President                    
PROTEIN INDUSTRIES, INC.                     By:  /s/  Andrew Johannesen       
Andrew Johannesen       Vice President                     CYVEX NUTRITION, INC.
                    By:  /s/  Andrew Johannesen        Andrew Johannesen      
Vice President                     INCON PROCESSING, L.L.C.                    
By: /s/  Andrew Johannesen        Andrew Johannesen       Vice President        
            WISCONSIN SPECIALTY PROTEIN, LLC                     By:  /s/ 
Andrew Johannesen        Andrew Johannesen       Vice President  

 

 

 

 